


 

CREDIT AND SECURITY AGREEMENT

 

dated as of November 15, 2001

 

among

 

LP RECEIVABLES CORPORATION,

as Borrower,

 

LOUISIANA-PACIFIC CORPORATION,

as Master Servicer,

 

BLUE RIDGE ASSET FUNDING CORPORATION,

as Lender

 

THE COMMITTED BANKS NAMED HEREIN

 

and

 

WACHOVIA BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I The Advances

 

 

Section 1.1

Credit Facility.

 

Section 1.2

Increases.

 

Section 1.3

Decreases.

 

Section 1.4

Deemed Collections; Borrowing Limit.

 

Section 1.5

Payment Requirements.

 

 

 

Article II Payments and Collections

 

 

Section 2.1

Payments of Recourse Obligations.

 

Section 2.2

Settlements Prior to Amortization.

 

Section 2.3

Settlements Following Amortization.

 

Section 2.4

Payment Recission.

 

 

 

Article III Blue Ridge Funding

 

 

Section 3.1

CP Costs.

 

Section 3.2

Calculation of CP Costs.

 

Section 3.3

CP Costs Payments.

 

Section 3.4

Default Rate.

 

 

 

Article IV Bank Fundings and Liquidity Fundings

 

 

Section 4.1

Bank Fundings and Liquidity Funding.

 

Section 4.2

Interest Payments.

 

Section 4.3

Selection and Continuation of Interest Periods.

 

Section 4.4

Liquidity Bank Interest Rates.

 

Section 4.5

Suspension of the LIBO Rate.

 

Section 4.6

Default Rate.

 

Section 4.7

Replacement of Committed Banks on the Existing Commitment Termination Date;
Advance Account Deposit.

 

 

 

Article V Representations and Warranties

 

 

Section 5.1

Representations and Warranties of the Loan Parties.

 

 

 

Article VI Conditions of Advances

 

 

Section 6.1

Conditions Precedent to Closing and Initial Advance.

 

Section 6.2

Conditions Precedent to All Advances.

 

 

 

Article VII Covenants

 

 

Section 7.1

Affirmative Covenants of the Loan Parties.

 

Section 7.2

Negative Covenants of the Loan Parties.

 

i

--------------------------------------------------------------------------------


 

Article VIII Administration and Collection

 

 

Section 8.1

Designation of Master Servicer.

 

Section 8.2

Duties of Master Servicer.

 

Section 8.3

Collection Notices.

 

Section 8.4

Responsibilities of Borrower.

 

Section 8.5

Monthly Reports.

 

Section 8.6

Servicing Fee.

 

 

 

Article IX Amortization Events

 

 

Section 9.1

Amortization Events.

 

Section 9.2

Remedies.

 

 

 

Article X Indemnification

 

 

Section 10.1

Indemnities by the Loan Parties.

 

Section 10.2

Defense of Claims.

 

Section 10.3

Increased Cost and Reduced Return.

 

Section 10.4

Other Costs and Expenses.

 

Section 10.5

Allocations.

 

 

 

Article XI The Administrative Agent

 

 

Section 11.1

Authorization and Action.

 

 

 

Article XII Assignments; Participations

 

 

Section 12.1

Assignments.

 

 

 

Article XIII Security Interest

 

 

Section 13.1

Grant of Security Interest.

 

Section 13.2

Termination after Final Payout Date.

 

 

 

Article XIV Miscellaneous

 

 

Section 14.1

Waivers and Amendments.

 

Section 14.2

Notices.

 

Section 14.3

Protection of Administrative Agent’s Security Interest.

 

Section 14.4

Confidentiality.

 

Section 14.5

Bankruptcy Petition.

 

Section 14.6

Limitation of Liability.

 

Section 14.7

CHOICE OF LAW.

 

Section 14.8

CONSENT TO JURISDICTION.

 

Section 14.9

WAIVER OF JURY TRIAL.

 

Section 14.10

Integration; Binding Effect; Survival of Terms.

 

Section 14.11

Counterparts; Severability; Section References.

 

 

 

 

 

ii

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit I

Definitions

 

 

Exhibit II

Form of Borrowing Notice

 

 

Exhibit III

Places of Business of the Loan Parties; Locations of Records; Federal Employer
Identification Number(s)

 

 

Exhibit IV

Names of Collection Banks; Collection Accounts

 

 

Exhibit V

Form of Compliance Certificate

 

 

Exhibit VI

Form of Collection Account Agreement

 

 

Exhibit VII

Credit and Collection Policy

 

 

Exhibit VIII

[Reserved]

 

 

Exhibit IX

Form of Monthly Report

 

 

Exhibit X

Form of Performance Undertaking

 

 

Exhibit XI

Form of Notice of Committed Bank Advance

 

 

Exhibit XII

Form of Notice of Conversion

 

 

Exhibit XIII

Form of Assignment and Acceptance

 

 

Exhibit XIV

Fiscal Months

 

 

Exhibit XV

 Material Adverse Effect

 

 

Schedules

 

 

 

Schedule A

Documents to be Delivered to the Agent on or Prior to the Closing Date

 

iii

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT, dated as of November 15, 2001 is entered
into by and among:

 

(a)                                  LP Receivables Corporation, a Delaware
corporation (“Borrower”),

 

(b)           Louisiana-Pacific Corporation, a Delaware corporation
(“Louisiana-Pacific”), as initial Master Servicer (Louisiana-Pacific together
with Borrower, the “Loan Parties” and each, a “Loan Party”),

 

(c)           Blue Ridge Asset Funding Corporation, a Delaware corporation
(“Blue Ridge”),

 

(d)           the financial institutions identified on the signature pages of
this Agreement as “Committed Banks” (together with their successors and assigns,
the “Committed Banks”), and

 

(e)           Wachovia Bank, N.A., as administrative agent for Blue Ridge, the
Committed Banks and their respective assigns under the Transaction Documents and
under the Liquidity Agreement (together with its successors and assigns in such
capacity, the “Administrative Agent”).

 

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

 

PRELIMINARY STATEMENTS

 

Borrower desires to borrow from Blue Ridge and/or the Committed Banks from time
to time.

 

Blue Ridge, either by issuing its Commercial Paper or availing itself of a
Liquidity Funding to the extent available, and/or the Committed Banks shall make
Advances to Borrower from time to time.

 

Wachovia Bank, N.A. has been requested and is willing to act as Administrative
Agent on behalf of Blue Ridge and the Committed Banks and their respective
assigns in accordance with the terms hereof.

 

Article I

 

The Advances

 

Section 1.1            Credit Facility.

 

(a)           Upon the terms and subject to the conditions hereof (including,
without limitation, Article VI), from time to time prior to the Facility
Termination Date, Borrower may, at its option, request from the Lender prior to
the Blue Ridge Termination Date and/or the Committed Banks prior to the
Commitment Termination Date, Advances in an aggregate principal amount at

 

1

--------------------------------------------------------------------------------


 

any one time outstanding not to exceed the lesser of the Aggregate Commitment
and the Borrowing Base (such lesser amount, the “Borrowing Limit”) and the
Lender may, or if the Lender shall decline to make such Advance, the Committed
Banks shall, make such Advance.

 

Each of the Advances, and all other Aggregate Unpaids, shall be secured by the
Collateral as provided in Article XIII.  It is the intent of Blue Ridge to fund
all Advances by the issuance of Commercial Paper. If for any reason Blue Ridge
is unable, or determines that it is undesirable to issue Commercial Paper to
fund or maintain Advances hereunder, or is unable for any reason to repay such
Commercial Paper upon the maturity thereof, Blue Ridge will avail itself of a
Liquidity Funding, to the extent available.  If Blue Ridge funds or refinances
any Advances made by it hereunder through a Liquidity Funding or if any Advance
is made by the Committed Banks through a Bank Funding, in lieu of paying CP
Costs on the Aggregate Principal pursuant to Article III, Borrower shall pay
interest thereon at the Alternate Base Rate or the LIBO Rate, selected in
accordance with Article IV.  Nothing herein shall be deemed to constitute a
commitment of Blue Ridge to issue Commercial Paper.

 

(b)           Borrower may, upon at least 30 days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portion of the Aggregate
Commitment; provided that each partial reduction of the Aggregate Commitment
shall be in an amount equal to $10,000,000 (or a larger integral multiple of
$1,000,000 if in excess thereof).

 

Section 1.2            Increases.

 

Borrower shall provide the Administrative Agent with at least two (2) Business
Days’ prior notice in a form set forth as Exhibit II hereto of each Advance
(each, a “Borrowing Notice”).  Each Borrowing Notice shall be subject to Section
6.2 and, except as set forth below, shall be irrevocable and shall specify the
requested increase in Aggregate Principal (which shall not be less than
$1,000,000 or a larger integral multiple of $100,000) and the Borrowing Date
(which, in the case of any Advance after the initial Advance hereunder, shall
occur no more than once per week).  Following receipt of a Borrowing Notice, the
Administrative Agent will determine whether Blue Ridge will fund the requested
Advance through the issuance of Commercial Paper or through Liquidity Funding or
whether the requested Advance will be funded by the Committed Banks through a
Bank Funding.  If the Administrative Agent determines that Blue Ridge will fund
the requested Advance through a Liquidity Funding or if the Administrative Agent
determines that the Committed Banks will fund the requested Advance through a
Bank Funding, Borrower may cancel the Borrowing Notice or, in the absence of
such a cancellation, the Advance will be funded through a Liquidity Funding, to
the extent available, or a Bank Funding.  On the date of each Advance, upon
satisfaction of the applicable conditions precedent set forth in Article VI,
Blue Ridge shall deposit to the Facility Account an amount equal to the
principal amount of the requested Advance, or if Blue Ridge shall decline to
make the Advance, each Committed Bank shall deposit to the Facility Account an
amount equal to such Committed Bank’s Pro Rata Share of such Advance.

 

Section 1.3            Decreases.

 

Except as provided in Section 1.4, Borrower shall provide the Administrative
Agent with prior written notice in conformity with the Required Notice Period (a
“Reduction Notice”) of any

 

2

--------------------------------------------------------------------------------


 

proposed reduction of Aggregate Principal.  Such Reduction Notice shall
designate (a) the date (the “Proposed Reduction Date”) upon which any such
reduction of Aggregate Principal shall occur (which date shall give effect to
the applicable Required Notice Period), and (b) the amount of Aggregate
Principal to be reduced which shall be applied to reduce the Aggregate
Principal, as allocated by the Administrative Agent (giving consideration to the
minimization of Broken Funding Costs) (the “Aggregate Reduction”).  Only one (1)
Reduction Notice shall be effective during any week.

 

Section 1.4            Deemed Collections; Borrowing Limit.

 

(a)           If on any day:

 

(i)                the Outstanding Balance of any Receivable is reduced as a
result of any defective or rejected goods or

services, any cash discount or any other adjustment by any Originator or any
Affiliate thereof, or as a result of any tariff or other governmental or
regulatory action, or

 

(ii)     the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related or an unrelated transaction), or

 

(iii)    the Outstanding Balance of any Receivable is reduced on account of the
obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or

 

(iv)    the Outstanding Balance of any Receivable is less than the amount
included in calculating the Net Pool Balance for purposes of any Monthly Report
(for any reason other than such Receivable becoming a Defaulted Receivable or
payment in full of the entire Outstanding Balance being made on such
Receivable), or

 

(v)     any of the representations or warranties of the Borrower set forth in
Section 5.1(i), (j), (k), (r), (s), (t) or (u) were not true when made with
respect to any Receivable,

 

then, on such day, without duplication, the Borrower shall be deemed to have
received a Collection of such Receivable (A) in the case of clauses (i)-(iv)
above, in the amount of such reduction or cancellation or the difference between
the actual Outstanding Balance and the amount included in calculating such Net
Pool Balance, as applicable; and (B) in the case of clause (v) above, in the
amount of the Outstanding Balance of such Receivable and, effective as of the
date on which such Collection is deemed to have been received, the Borrowing
Base shall be reduced by the amount of such Deemed Collection.

 

(b)           Borrower shall ensure that the Aggregate Principal at no time
exceeds the Borrowing Limit.  If on any day the Aggregate Principal exceeds the
Borrowing Limit, Borrower shall pay to the Administrative Agent by the close of
business on such day, an amount to be applied to reduce the Aggregate Principal
shall be applied to reduce the Aggregate Principal, as allocated by the
Administrative Agent (giving consideration to the minimization of Broken

 

3

--------------------------------------------------------------------------------


 

Funding Costs) such that after giving effect to such payment the Aggregate
Principal is less than or equal to the Borrowing Limit.

 

Section 1.5            Payment Requirements.

 

All amounts to be paid or deposited by any Loan Party pursuant to any provision
of this Agreement shall be paid or deposited in accordance with the terms hereof
no later than 12:00 noon (New York time) on the day when due in immediately
available funds, and if not received before 12:00 noon (New York time) shall be
deemed to be received on the next succeeding Business Day.  If such amounts are
payable to the Lender or the Committed Banks, they shall be paid to the
Administrative Agent’s Account, for the account of the Lender and/or the
Committed Banks, as the case may be, until otherwise notified by the
Administrative Agent.  Upon notice to Borrower, the Administrative Agent may
debit the Facility Account for all amounts due and payable hereunder.  All
computations of CP Costs, Interest, per annum fees calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under the Fee Letter shall be
made on the basis of a year of 360 days for the actual number of days elapsed. 
If any amount hereunder shall be payable on a day which is not a Business Day,
such amount shall be payable on the next succeeding Business Day.

 

Article II

 

Payments and Collections

 

Section 2.1            Payments of Recourse Obligations.

 

Borrower hereby promises to pay the following (collectively, the “Recourse
Obligations”):

 

(a)           the Aggregate Principal on and after the Facility Termination Date
as and when Collections are received;

 

(b)           the fees set forth in the Fee Letter on the dates specified
therein;

 

(c)           all accrued and unpaid Interest on the Alternate Base Rate Loans
on each Settlement Date applicable thereto;

 

(d)           all accrued and unpaid Interest on the LIBO Rate Loans on each
Settlement Date applicable thereto;

 

(e)           all accrued and unpaid CP Costs on the CP Rate Loans on each
Scheduled Settlement Date; and

 

(f)            all Broken Funding Costs and Indemnified Amounts upon demand.

 

Section 2.2            Settlements Prior to Amortization.

 

(a)           On each Settlement Date during the Revolving Period, the Master
Servicer, at the direction of the Borrower, shall deposit to the Administrative
Agent’s Account, for distribution

 

4

--------------------------------------------------------------------------------


 

 in accordance with the following provisions, as applicable, a portion of the
Collections on deposit in the Collection Accounts or otherwise received by it
during the preceding Settlement Period equal to the sum of the following amounts
for application to the Aggregate Unpaids in the order specified:

 

first, to the Lender and each Committed Bank ratably to the payment of all
accrued and unpaid CP Costs, Interest and Broken Funding Costs (if any) that are
then due and owing,

 

second, to the Master Servicer for the payment of the accrued and unpaid
Servicing Fee (so long as the Master Servicer is not Louisiana-Pacific or an
Affiliate of Louisiana-Pacific)

 

third, to the relevant party, ratably to the payment of all accrued and unpaid
fees under the Fee Letter (if any) that are then due and owing,

 

fourth, to the Lender and the Committed Banks, ratably if required under Section
1.3 or 1.4, to the ratable reduction of Aggregate Principal,

 

fifth, to the Lender and the Committed Banks, ratably for the ratable payment of
all other unpaid Aggregate Unpaids, if any, that are then due and owing,

 

sixth, to the Master Servicer for the payment of the accrued and unpaid
Servicing Fee (so long as Master Servicer is Louisiana-Pacific or an Affiliate
of Louisiana-Pacific), and

 

seventh, the balance, if any, to Borrower or otherwise in accordance with
Borrower’s instructions.

 

Section 2.3            Settlements Following Amortization.

 

(a)           On each day on which any of the conditions precedent set forth in
Section 6.2 are not satisfied and on the Amortization Date and each day after
the Amortization Date, the Master Servicer shall set aside and hold in trust,
for the Secured Parties, all Collections received by it on such day.  On each
day on which any of the conditions precedent set forth in Section 6.2 are not
satisfied, on each Settlement Date on and after the Amortization Date and on
each other Business Day on or after the Amortization Date specified by the
Administrative Agent, the Master Servicer, at the direction of the Borrower,
shall (i) remit to the Administrative Agent’s Account the amounts set aside
pursuant to the preceding sentence and all funds in the Collection Accounts, and
(ii) apply such amounts to reduce the Aggregate Unpaids as follows:

 

first, to the reimbursement of the Administrative Agent’s costs of collection
and enforcement of this Agreement,

 

second, to the Lender and each Committed Bank ratably to the payment of all
accrued and unpaid CP Costs, Interest and Broken Funding Costs,

 

5

--------------------------------------------------------------------------------


 

third, to the Master Servicer for the payment of the accrued and unpaid
Servicing Fee (so long as the Master Servicer is not Louisiana-Pacific or an
Affiliate of Louisiana-Pacific),

 

fourth, to the relevant party, ratably to the payment of all accrued and unpaid
fees under the Fee Letter,

 

fifth, to the Lender and the Committed Banks, ratably to the ratable reduction
of Aggregate Principal,

 

sixth, to the Lender and the Committed Banks, for the ratable payment of all
other unpaid Aggregate Unpaids, and

 

seventh, to the Master Servicer for the payment of the accrued and unpaid
Servicing Fee (so long as the Master Servicer is Louisiana-Pacific or an
Affiliate of Louisiana-Pacific), and

 

eighth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Borrower.

 

Section 2.4            Payment Recission.

 

No payment of any of the Aggregate Unpaids shall be considered paid or applied
hereunder to the extent that, at any time, all or any portion of such payment or
application is rescinded by application of law or judicial authority, or must
otherwise be returned or refunded for any reason.  Borrower shall remain
obligated for the amount of any payment or application so rescinded, returned or
refunded, and shall promptly pay to the Administrative Agent (for application to
the Person or Persons who suffered such recission, return or refund) the full
amount thereof, plus Interest on such amount at the Default Rate from the date
of any such recission, return or refunding.

 

Article III

 

Blue Ridge Funding

 

Section 3.1            CP Costs.

 

Borrower shall pay CP Costs with respect to the portion of the Aggregate
Principal funded with Commercial Paper.  Each Loan of Blue Ridge that is funded
substantially with Pooled Commercial Paper will accrue CP Costs each day on a
pro rata basis, based upon the percentage share that the principal in respect of
such Loan represents in relation to all assets held by Blue Ridge and funded
substantially with Pooled Commercial Paper.

 

Section 3.2            Calculation of CP Costs.

 

Not later than the third Business Day immediately preceding each Scheduled
Monthly Reporting Date, Blue Ridge shall calculate the aggregate amount of CP
Costs applicable to its

 

6

--------------------------------------------------------------------------------


 

CP Rate Loans for the Calculation Period then most recently ended and shall
notify Borrower of such aggregate amount.

 

Section 3.3            CP Costs Payments.

 

On each Scheduled Settlement Date, Borrower shall pay to the Administrative
Agent (for the benefit of Blue Ridge) an aggregate amount equal to all accrued
and unpaid CP Costs in respect of the principal associated with all CP Rate
Loans for the Calculation Period then most recently ended in accordance with
Article II.

 

Section 3.4            Default Rate.

 

From and after the occurrence of an Amortization Event, all Loans of Blue Ridge
shall accrue Interest at the Default Rate.

 

Article IV

 

Bank Fundings and Liquidity Fundings

 

Section 4.1            Bank Fundings and Liquidity Funding.

 

Prior to the occurrence of an Amortization Event, the portion of the Aggregate
Principal funded with a Bank Funding or a Liquidity Funding shall accrue
interest for each day during its Interest Period at either the LIBO Rate or the
Alternate Base Rate in accordance with the terms and conditions hereof.  Until
Borrower gives notice to the Administrative Agent of another Interest Rate in
accordance with Section 4.4, the initial Interest Rate for any Loan funded with
a Bank Funding or a Liquidity Funding shall be the Alternate Base Rate (unless
the Default Rate is then applicable).  If any Loan initially funded with
Commercial Paper is sold to the Liquidity Banks pursuant to the Liquidity
Agreement, each Loan so assigned shall each be deemed to have an Interest Period
commencing on the date of any such assignment.

 

Section 4.2            Interest Payments.

 

(a)           Not later than the third Business Day preceding each Settlement
Date, the Administrative Agent shall calculate the aggregate amount of interest
payable with respect to the Loans of the Liquidity Banks and the Committed Banks
for the related Interest Period and shall notify Borrower of such aggregate
amount.

 

(b)           On the Settlement Date for each Loan that is funded with a
Liquidity Funding or a Bank Funding, Borrower shall pay to the Administrative
Agent (for the benefit of the Liquidity Banks or the Committed Banks, as the
case may be) an aggregate amount equal to the accrued and unpaid Interest for
the entire Interest Period of each such Bank Funding or Liquidity Funding in
accordance with Article II.

 

Section 4.3            Selection and Continuation of Interest Periods.

 

(a)           With consultation from (and approval by) the Administrative Agent,
Borrower shall from time to time request Interest Periods for the Bank Fundings
and Liquidity Fundings,

 

7

--------------------------------------------------------------------------------


 

provided that if at any time any Bank Funding or Liquidity Funding is
outstanding, Borrower shall always request Interest Periods such that at least
one Interest Period shall end on the date specified in clause (i) of the
definition of Settlement Date.

 

(b)           Borrower or the Administrative Agent, upon notice to and consent
by the other received at least three (3) Business Days prior to the end of an
Interest Period (the “Terminating Tranche”) for any Bank Funding or Liquidity
Funding, may, effective on the last day of the Terminating Tranche:  (i) divide
any such Bank Funding or Liquidity Funding into multiple Bank Fundings or
Liquidity Fundings, as the case may be, (ii) combine any such Bank Funding or
Liquidity Funding with one or more other Bank Fundings or Liquidity Fundings, as
the case may be, that have a Terminating Tranche ending on the same day as such
Terminating Tranche or (iii) combine any such Bank Funding or Liquidity Funding
with a new Bank Funding or Liquidity Funding, as the case may be, to be made by
the Committed Banks (with respect to any Bank Funding) or the Liquidity Banks
(with respect to any Liquidity Funding) on the day such Terminating Tranche
ends.

 

Section 4.4            Liquidity Bank Interest Rates.

 

Borrower may select the LIBO Rate (subject to Section 4.5) or the Alternate Base
Rate for each Bank Funding and Liquidity Funding.  Borrower shall by 12:00 noon
(New York time):  (a) at least three (3) Business Days prior to the expiration
of any Terminating Tranche with respect to which the LIBO Rate is being
requested as a new Interest Rate and (b) at least one (1) Business Day prior to
the expiration of any Terminating Tranche with respect to which the Alternate
Base Rate is being requested as a new Interest Rate, give the Administrative
Agent irrevocable written notice of the new Interest Rate for the Bank Funding
or Liquidity Funding associated with such Terminating Tranche.  Until Borrower
gives written notice to the Administrative Agent of another Interest Rate, the
initial Interest Rate for any Loan transferred to the Liquidity Banks pursuant
to the Liquidity Agreement or funded with a Bank Funding shall be the Alternate
Base Rate (unless the Default Rate is then applicable).

 

Section 4.5            Suspension of the LIBO Rate.

 

(a)           If any Committed Bank or Liquidity Bank notifies the
Administrative Agent that it has determined that funding its ratable share of
the Bank Fundings or Liquidity Fundings, as the case may be, at a LIBO Rate
would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Bank
Funding or Liquidity Funding, as the case may be, at such LIBO Rate are not
available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Bank Funding or Liquidity Funding, as the case may
be, at such LIBO Rate, then the Administrative Agent shall suspend the
availability of such LIBO Rate and require Borrower to select the Alternate Base
Rate for any Bank Funding or Liquidity Funding accruing Interest at such LIBO
Rate.

 

(b)           If less than all of the Committed Banks (with respect to any Bank
Funding) or all of the Liquidity Banks (with respect to any Liquidity Funding)
give a notice to the Administrative Agent pursuant to Section 4.5(a), each
Committed Bank or each Liquidity Bank, as the case may be, which gave such a
notice shall be obliged, at the request of Borrower, Blue

 

8

--------------------------------------------------------------------------------


 

Ridge or the Administrative Agent, to assign all of its rights and obligations
hereunder to (i) another Committed Bank or Liquidity Bank, as the case may be,
that has not given such notice or (ii) another funding entity nominated by
Borrower or the Administrative Agent that is an Eligible Assignee willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such notifying Liquidity Bank, or in the case of a Bank Funding,
willing to become a Committed Bank through the Commitment Termination Date for
the related Committed Bank; provided that (A) the notifying Committed Bank or
Liquidity Bank, as the case may be, receives payment in full, pursuant to an
Assignment and Acceptance, of all Aggregate Unpaids owing to it (whether due or
accrued), and (B) in the case of a Liquidity Funding, the replacement Liquidity
Bank otherwise satisfies the requirements of the Liquidity Agreement.

 

Section 4.6            Default Rate.

 

From and after the occurrence of an Amortization Event, all Bank Fundings and
Liquidity Fundings shall accrue Interest at the Default Rate.

 

Section 4.7            Replacement of Committed Banks on the Existing Commitment
Termination Date; Advance Account Deposit.

 

(a)           With respect to any Committed Bank, Borrower may, at its sole
expense and effort, on the applicable Commitment Termination Date then in effect
with respect to such Committed Bank (the “Existing Commitment Termination Date”)
replace any Non-Renewing Committed Bank with one or more other Committed Banks
(which may include any existing Committed Bank, each such Person prior to such
existing Commitment Termination Date, an “Additional Committed Bank”) and each
such Additional Committed Banks shall have entered into an Assignment and
Acceptance pursuant to which such Additional Committed Bank shall, effective as
of such Existing Commitment Termination Date, undertake a commitment as a
Committed Bank to make Advances hereunder (and, if any such Additional Committed
Bank is already a Committed Bank, its Commitment shall be increased by the
applicable amount on such date).  The right of Borrower to replace any such
Committed Bank with an Additional Committed Bank shall be subject to the
conditions that (i) the Commitment of the Additional Committed Bank (determined
as of such existing Commitment Termination Date) shall in no event be less than
$7,500,000 and (ii) the Additional Committed Bank shall be an Eligible
Assignee.  Any Additional Committed Bank who is not an existing Committed Bank
shall become an Additional Committed Bank only upon the consent of the
Administrative Agent.

 

(b)           If, at any time during the Revolving Period either (i) any
Committed Bank has not agreed to extend its Commitment hereunder for an
additional 364 day period commencing on such Committed Bank’s Commitment
Termination Date and such Committed Bank has not been replaced by an Additional
Committed Bank (each such Committed Bank, a “Non-Renewing Committed Bank”), on
and after the fifteenth (15th) day preceding such Committed Bank’s Commitment
Termination Date to and including such Committed Bank’s Commitment Termination
Date, or (ii) a Downgrading Event shall occur with respect to a Committed Bank
that has not been replaced (a “Downgraded Committed Bank”), then Borrower may
request a deposit (an “Advance Account Deposit”) to be made to an Advance
Account by delivering to such Non-Renewing Committed Bank or such Downgraded
Committed Bank, as applicable, (with a copy to the Administrative Agent) a
Notice of Committed Bank Advance in substantially

 

9

--------------------------------------------------------------------------------


 

the form attached hereto as Exhibit XI not later than 1:00 P.M. (New York City
time), on the date of such proposed funding of such Advance Account Deposit. 
Each such Notice of Committed Bank Advance shall specify (A) the aggregate
amount of such Advance Account Deposit (which shall equal such Committed Bank’s
Commitment minus the Aggregate Principal advanced by it, whether hereunder or
pursuant to the Liquidity Agreement) and (B) the requested date of such Advance
Account Deposit (which shall be a Business Day).  Each such Non-Renewing
Committed Bank or Downgraded Committed Bank, as the case may be, shall, by 2:00
P.M. (New York City time) on such requested date, (1) establish such Person’s
Advance Account and (2) deposit the aggregate amount of the Advance Account
Deposit to be made on such date by the deposit of such amount in same day funds
to such Person’s Advance Account.  Each such Non-Renewing Committed Bank or
Downgraded Committed Bank, as the case may be, may, in its sole discretion,
invest the proceeds and the proceeds of any investments with respect to such
Person’s Advance Account Deposit from time to time.

 

(c)           At any and all times prior to the Committed Bank Maturity Date for
the Advance Account Deposits, Borrower shall have the right to convert all or
any portion of such Advance Account Deposits to a Loan.  Whenever Borrower
wishes to convert all or any portion of the Advance Account Deposits to a Loan,
the Master Servicer, on behalf of Borrower, shall deliver to the Administrative
Agent, who shall in turn deliver to the applicable Committed Banks, a Notice of
Conversion (each, a “Notice of Conversion”) in substantially the form of Exhibit
XII hereto by no later than 1:00 P.M. (New York City time) on the date on which
the related Advance is requested to be made.  Each such Notice of Conversion
shall meet the requirements set forth in Section 6.2.  Each Non-Renewing
Committed Bank or Downgraded Committed Bank, as the case may be, shall, before
3:00 P.M. (New York City time) on the proposed date of such conversion, subject
to the applicable conditions set forth in Article VI, withdraw from its Advance
Account and make available to Borrower its Pro-Rata Share of the aggregate
amount requested to be converted into Loans on such date by wire transfer in
accordance with written wire transfer instructions provided by Master Servicer,
on behalf of Borrower.

 

(d)           From and after the date on which any Advance Account Deposit is
made by any Non-Renewing Committed Bank or Downgraded Committed Bank, as the
case may be, and until the earlier of (i) the assignment (with the consent of
Borrower (not to be unreasonably withheld or delayed)) by such Non-Renewing
Committed Bank or Downgraded Committed Bank, as the case may be, of all of its
rights pursuant to Section 12.1 and (ii) the Committed Bank Maturity Date, all
payments in respect of the Aggregate Principal advanced by such Non-Renewing
Committed Bank or Downgraded Committed Bank, as the case may be, (whether or not
originally funded from such Person’s Advance Account) shall be made by
depositing the related funds into such Advance Account, whereupon such funds
shall be deemed to have been converted into a Advance Account Deposit to the
extent of the payment of such Aggregate Principal and available for conversion
to Advances pursuant to Section 4.7(c).  For avoidance of doubt, if a Downgraded
Committed Bank becomes a Non-Renewing Committed Bank, the Advance Account
Deposit of such Committed Bank shall remain available for Advances pursuant to
Section 4.6(c) until the Committed Bank Maturity Date applicable to a
Non-Renewing Committed Bank.  In addition, if at any time a Committed Bank is
both a Non-Renewing Committed Bank and a Downgraded Committed Bank, such
Committed Bank is obligated to make only one Advance Account Deposit which shall
be in the amount described in Section 4.7(b).

 

10

--------------------------------------------------------------------------------


 

(e)           Upon the earlier of (i) the assignment by such Non-Renewing
Committed Bank or Downgraded Committed Bank, as the case may be, of all of its
rights pursuant to Section 12.1 and (ii) the Committed Bank Maturity Date, all
funds then held in the Advance Accounts (after giving effect to any Advances to
be made on such date) shall be paid by such Person to its own account, and
thereafter all payments in respect of the Aggregate Principal advanced by such
Person shall be paid directly to such Person in accordance with the terms of
this Agreement. In addition to the foregoing, if the Commitment of such Person
is reduced in part pursuant to Section 1.3 or by reason of a partial assignment
pursuant to Section 12.1 (with the consent of Borrower (not to be unreasonably
withheld or delayed)), then, in either such event, such Person shall pay to its
own account an amount of funds then held in the Advance Account equal to the
amount of such partial reduction.  Upon the occurrence of the Committed Bank
Maturity Date, all funds in each Advance Account shall be immediately paid to
the related Committed Bank.

 

(f)            Each Non-Renewing Committed Bank or Downgraded Committed Bank, as
the case may be, shall pay to its own account on behalf of the applicable party
under the definition of Advance Account (the “Advance Account Party”), as
interest on any Advance Account Deposit, an amount equal to the amount of all
realized interest and/or other income earned from the investment of such Advance
Account Deposit pursuant to the last sentence of Section 4.7(b) received in
connection with the investment of funds on deposit in the Advance Account of
such Non-Renewing Committed Bank or Downgraded Committed Bank, as the case may
be, such payment to be made on each Settlement Date commencing after the date
the relevant Advance Account Deposit was made by such Non-Renewing Committed
Bank or Downgraded Committed Bank, as the case may be, (or more frequently as
may be acceptable to the Advance Account Party and such Non-Renewing Committed
Bank or Downgraded Committed Bank, as the case may be).  No other interest shall
be payable to such Committed Bank in respect of such Advance Account Deposit,
and neither Borrower nor the Master Servicer, or the Advance Account Party shall
have any liability therefore.  Notwithstanding anything contained herein to the
contrary, neither Borrower nor the Master Servicer, or the Advance Account Party
shall have any liability for any loss arising from any investment or
reinvestment made with funds on deposit in any Advance Account.  The parties
hereto agree to reasonably cooperate as requested by any such party (including
the execution of such documents reasonably requested by such party) in
connection with the Advance Deposit Accounts, if any, established pursuant
hereto.

 

(g)           After the Commitment Termination Date applicable to a Committed
Bank, such Committed Bank shall have no obligation to make Advances hereunder;
it being understood and agreed that funds on deposit in such Committed Bank’s
Advance Deposit Account shall remain available to fund, on a revolving basis,
such Committed Bank’s Pro Rata Share of Advances during the Revolving Period.

 

11

--------------------------------------------------------------------------------


 

Article V

 

Representations and Warranties

 

Section 5.1            Representations and Warranties of the Loan Parties.

 

Each Loan Party hereby represents and warrants to the Administrative Agent, the
Committed Banks and Blue Ridge, as to itself, as of the date hereof, as of the
date of each Advance and as of each Settlement Date that:

 

(a)           Existence and Power.  Such Loan Party’s jurisdiction of formation
is correctly set forth in the preamble to this Agreement.  Such Loan Party is
duly organized under the laws of that jurisdiction.  Such Loan Party is validly
existing and in good standing under the laws of its state of organization.  Such
Loan Party is duly qualified to do business and is in good standing as a foreign
entity, and has and holds all organizational power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.

 

(b)           Power and Authority; Due Authorization, Execution and Delivery. 
The execution and delivery by such Loan Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Borrower, Borrower’s
use of the proceeds of Advances made hereunder, are within its corporate powers
and authority and have been duly authorized by all necessary corporate action on
its part.  This Agreement and each other Transaction Document to which such Loan
Party is a party has been duly executed and delivered by such Loan Party.

 

(c)           No Conflict.  The execution and delivery by such Loan Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Loan Party or its
Subsidiaries (except as created hereunder) except, in any case, where such
contravention, violation, creation or imposition could not reasonably be
expected to have a Material Adverse Effect; notwithstanding the foregoing,
neither the execution and delivery by such Loan Party of each Transaction
Document to which it is a party nor the performance of its obligations
thereunder result in the creation or imposition of any Adverse Claim on all or
any portion of the Collateral; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

 

(d)           Governmental Authorization.  Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Loan
Party of this Agreement and each other Transaction Document to which it is a
party and the performance of its obligations hereunder and thereunder.

 

12

--------------------------------------------------------------------------------


 

(e)           Actions, Suits.  There are no actions, suits or proceedings
pending, or to the best of such Loan Party’s knowledge, threatened, against or
affecting such Loan Party, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect.  Such Loan Party is not in default with respect to any order of
any court, arbitrator or governmental body, except where such default could not
reasonably be expected to have a Material Adverse Effect.

 

(f)            Binding Effect.  This Agreement and each other Transaction
Document to which such Loan Party is a party constitute the legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(g)           Accuracy of Information.  All information heretofore furnished by
such Loan Party or any of its Affiliates to the Administrative Agent, the
Committed Banks or the Lender for purposes of or in connection with this
Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by such Loan Party or any of its Affiliates to the Administrative Agent, the
Committed Banks or the Lender will be, true and accurate in every material
respect on the date such information is stated or certified and does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.

 

(h)           Use of Proceeds.  No proceeds of any Advance hereunder will be
used (i) for a purpose that violates, or would be inconsistent with, (A) Section
7.2(e) or (B) Regulation T, U or X promulgated by the Board of Governors of the
Federal Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.

 

(i)            Good Title.  Borrower is the legal and beneficial owner of the
Receivables, Related Security with respect thereto and all proceeds thereof,
free and clear of any Adverse Claim, except as created by the Transaction
Documents.  There have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Borrower’s ownership interest in each
Receivable, its Collections and the Related Security.

 

(j)            Perfection.  This Agreement is effective to create a valid
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties in the Collateral to secure payment of the Aggregate Unpaids,
free and clear of any Adverse Claim except as created by the Transaction
Documents.  There have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Administrative Agent’s (on behalf of
the Secured Parties) security interest in the Collateral.  Borrower is a duly
registered organization under the laws of the State of Delaware and is located
for the purposes of Article 9 of the UCC in such state.  The initial Master
Servicer is a duly registered organization under the laws of the State of
Delaware and is located for the purposes of Article 9 of the UCC in such state.

 

13

--------------------------------------------------------------------------------


 

(k)           Places of Business and Locations of Records.  The jurisdiction of
formation, principal places of business and chief executive office of such Loan
Party and the offices where it keeps all of its Records are located at the
address(es) listed on Exhibit III or such other locations of which the
Administrative Agent has been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 14.3(a) has been taken and
completed.  Borrower’s Federal Employer Identification Number is correctly set
forth on Exhibit III.

 

(l)            Collections.  The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed.  The names, addresses and jurisdictions of organization of all
Collection Banks, together with the account numbers of the Collection Accounts
of Borrower at each Collection Bank and the post office box number of each
Lock-Box, are listed on Exhibit IV.  Borrower has not granted any Person, other
than the Administrative Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.

 

(m)          Material Adverse Effect.  (i) The initial Master Servicer
represents and warrants that except as described in Exhibit XV as delivered on
the Closing Date or as amended thereafter with the prior written consent of the
Administrative Agent (which consent may be withheld in its sole discretion),
since June 30, 2001, no event has occurred that would have a material adverse
effect on the financial condition or operations of the initial Master Servicer
and its Subsidiaries, taken as a whole, or the ability of the initial Master
Servicer to perform its obligations under this Agreement, and (ii) Borrower
represents and warrants that since the date of this Agreement, no event has
occurred that would have a material adverse effect on (A) the financial
condition or operations of Borrower, (B) the ability of Borrower to perform its
obligations under the Transaction Documents, or (C) the collectibility of the
Receivables generally or any material portion of the Receivables.

 

(n)           Names.  The name in which Borrower has executed this Agreement is
identical to the name of Borrower as indicated on the public record of its state
of organization which shows Borrower to have been organized.  In the past five
(5) years, Borrower has not used any corporate names, trade names or assumed
names other than the name in which it has executed this Agreement.

 

(o)           Ownership of Borrower.  Louisiana-Pacific owns, directly or
indirectly, 100% of the issued and outstanding capital stock of the Borrower,
free and clear of any Adverse Claim.  Such capital stock is validly issued,
fully paid and nonassessable, and there are no options, warrants or other rights
to acquire securities of the Borrower.

 

(p)           Not a Holding Company or an Investment Company.  Such Loan Party
is not a “holding company” or a “subsidiary holding company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or any successor statute.  Such Loan Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.

 

(q)           Compliance with Law.  Such Loan Party has complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to

 

14

--------------------------------------------------------------------------------


 

which it may be subject, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.  Each Receivable,
together with the Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without limitation, laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation, except where such contravention or violation could not reasonably be
expected to have a Material Adverse Effect.

 

(r)            Compliance with Credit and Collection Policy.  Such Loan Party
has complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract except to the extent any such
failure to comply could have a Material Adverse Effect, and has not made any
change to such Credit and Collection Policy, except such change as to which the
Administrative Agent has been notified in accordance with Section 7.1(a)(vii).

 

(s)           Payments to Applicable Originator.  With respect to each
Receivable transferred to Borrower under the Receivables Sale Agreement,
Borrower has given reasonably equivalent value to the applicable Originator in
consideration therefor and such transfer was not made for or on account of an
antecedent debt.  No transfer by any Originator of any Receivable under the
Receivables Sale Agreement is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

 

(t)            Enforceability of Contracts.  Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(u)           Eligible Receivables.  Each Receivable included in the Net Pool
Balance as an Eligible Receivable on the date of any Monthly Report was an
Eligible Receivable on the last day of the period to which such Monthly Report
relates.

 

(v)           Borrowing Limit.  Immediately after giving effect to each Advance
and each settlement on any Settlement Date hereunder, the Aggregate Principal is
less than or equal to the Borrowing Limit.

 

(w)          Accounting.  The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not adversely affect the status of the transfers of Receivables, Related
Security and all proceeds thereof to Borrower pursuant to the Receivables Sale
Agreement as true sales for bankruptcy purposes.

 

 

15

--------------------------------------------------------------------------------


 

Article VI

 

Conditions of Advances

 

Section 6.1            Conditions Precedent to Closing and Initial Advance.

 

This Agreement shall not be effective and the Committed Banks shall not be
obligated to make the initial Advance hereunder, nor shall the Lender, the
Administrative Agent or any Committed Bank be obligated to fulfill or perform
any other action hereunder until the following conditions have been met (a) the
Administrative Agent shall have received on or before the Closing Date those
documents listed on Schedule A to the Receivables Sale Agreement and those
documents listed on Schedule A to this Agreement, and (b) the Administrative
Agent shall have received all fees and expenses required to be paid on or before
the Closing Date pursuant to the terms of this Agreement and the Fee Letter.

 

Section 6.2            Conditions Precedent to All Advances.

 

Each Advance and each rollover or continuation of any Advance shall be subject
to the further conditions precedent that (a) the Master Servicer shall have
delivered to the Administrative Agent on or prior to the date thereof, in form
and substance satisfactory to the Administrative Agent, all Monthly Reports as
and when due under Section 8.5; (b) the Facility Termination Date shall not have
occurred; (c) the Administrative Agent shall have received such other approvals,
opinions or documents as it may reasonably request; and (d) on the date thereof,
the following statements shall be true (and acceptance of the proceeds of such
Advance shall be deemed a representation and warranty by Borrower that such
statements are then true):

 

(i)            the representations and warranties set forth in Section 5.1 are
true and correct on and as of the date of such Advance as though made on and as
of such date;

 

(ii)           no event has occurred and is continuing, or would result from
such Advance (or the continuation thereof), that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Advance (or the continuation thereof), that would constitute an Unmatured
Amortization Event; and

 

(iii)          after giving effect to such Advance (or the continuation
thereof), the Aggregate Principal will not exceed the Borrowing Limit.

 

Article VII

 

Covenants

 

Section 7.1            Affirmative Covenants of the Loan Parties.

 

Until the Final Payout Date, each Loan Party hereby covenants, as to itself, as
set forth below:

 

(a)           Financial Reporting.  Such Loan Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Administrative Agent:

 

(i)            Annual Reporting.  Within 90 days after the close of each of its
respective fiscal years, audited, unqualified financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for such Loan

 

16

--------------------------------------------------------------------------------


 

Party for such fiscal year certified in a manner acceptable to the
Administrative Agent by independent public accountants reasonably acceptable to
the Administrative Agent.

 

(ii)           Quarterly Reporting.  Within 45 days after the close of the first
three (3) quarterly periods of each of its respective fiscal years, balance
sheets of each of the Loan Parties as at the close of each such period and
statements of income and retained earnings and a statement of cash flows for
each such Person for the period from the beginning of such fiscal year to the
end of such quarter, all certified by its respective chief financial officer.

 

(iii)          Compliance Certificate.  Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by such Loan Party’s Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.

 

(iv)          Shareholders Statements and Reports.  Promptly upon the furnishing
thereof to the shareholders of such Loan Party copies of all financial
statements, reports and proxy statements so furnished; provided, however that to
the extent that copies of any such financial statements, reports or proxy
statements are publicly available on EDGAR, the requirements of this clause (iv)
shall be satisfied.

 

(v)           S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which any Loan Party or any of its Affiliates files with the Securities and
Exchange Commission; provided, however, that to the extent that copies of such
registration statements and annual, quarterly, monthly or other regular reports
are publicly available on EDGAR, the requirements of this clause (v) shall be
satisfied.

 

(vi)          Copies of Notices.  Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than the Administrative Agent, any Committed Bank or the Lender,
copies of the same.

 

(vii)         Change in Credit and Collection Policy.  At least seven (7) days
prior to the effectiveness of any change in or amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Administrative Agent’s consent thereto.

 

(viii)        Other Information.  Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Loan Party as the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent and the Secured Parties under
or as contemplated by this Agreement.

 

17

--------------------------------------------------------------------------------


 

(b)           Notices.  Such Loan Party will notify the Administrative Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

 

(i)            Amortization Events or Unmatured Amortization Events.  The
occurrence of each Amortization Event and each Unmatured Amortization Event, by
a statement of an Authorized Officer of such Loan Party.

 

(ii)           Judgments and Proceedings.  (A) (1) The entry of any judgment or
decree against Performance Guarantor, the Master Servicer or any of their
respective Subsidiaries if the aggregate amount of all judgments and decrees
then outstanding against Performance Guarantor, the Master Servicer and their
respective Subsidiaries exceeds $25,000,000 after deducting (I) the amount with
respect to which Performance Guarantor, the Master Servicer or any such
Subsidiary, as the case may be, is insured and with respect to which the insurer
has assumed responsibility in writing, and (II) the amount for which Performance
Guarantor, the Master Servicer or any such Subsidiary is otherwise indemnified
if the terms of such indemnification are satisfactory to the Administrative
Agent, and (2) the institution of any litigation, arbitration proceeding or
governmental proceeding against Performance Guarantor or the Master Servicer
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against Borrower.

 

(iii)          Material Adverse Effect.  The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.

 

(iv)          Termination Date.  The occurrence of the “Termination Date” under
and as defined in the Receivables Sale Agreement.

 

(v)           Defaults Under Other Agreements.  The occurrence of a default or
an event of default under any Material Indebtedness or an event of default under
any other financing arrangement pursuant to which such Loan Party is a debtor or
an obligor.

 

(vi)          Notices under Receivables Sale Agreement.  Copies of all notices
delivered under the Receivables Sale Agreement.

 

(vii)         Downgrade of Performance Guarantor.  Any downgrade in the rating
of any Indebtedness of Performance Guarantor by S&P or Moody’s, setting forth
the Indebtedness affected and the nature of such change.

 

(viii)        Fiscal Months.  No later than September 30 of each calendar year,
an updated Exhibit XIV, showing each of the Fiscal Months for the immediately
succeeding fiscal year and the Monthly Reporting Dates with respect thereto.

 

(c)           Compliance with Laws and Preservation of Corporate Existence. 
Such Loan Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.   Such Loan

 

18

--------------------------------------------------------------------------------


 

Party will preserve and maintain its corporate existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
its business is conducted, except where the failure to so preserve and maintain
or qualify could not reasonably be expected to have a Material Adverse Effect.

 

(d)           Audits.  Such Loan Party will furnish to the Administrative Agent
from time to time such information with respect to it and the Receivables as the
Administrative Agent may reasonably request.  Such Loan Party will, from time to
time during regular business hours as requested by the Administrative Agent upon
reasonable notice and at the sole cost of such Loan Party, permit the
Administrative Agent, or its agents or representatives (and shall cause each
Originator to permit the Administrative Agent or its agents or
representatives):  (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Collateral, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Person’s financial condition or the Collateral or any Loan Party’s, the
Performance Guarantor’s or any Originator’s performance under any of the
Transaction Documents or any such Person’s performance under the Contracts and,
in each case, with any of the officers or employees of Borrower or the Master
Servicer having knowledge of such matters (each of the foregoing examinations
and visits, a “Review”); provided, however, that, so long as no Amortization
Event has occurred, (A) the Loan Parties shall only be responsible for the costs
and expenses of a total of four (4) Reviews in any one calendar year hereunder
and under Section 4.1(d) of the Sale Agreement (at least two (2) of which shall
be conducted by independent auditors), and (B) the Administrative Agent will not
request more than a total of four (4) Reviews in any one calendar year hereunder
and under Section 4.1(d) of the Sale Agreement; provided, further that
satisfaction of the audit requirements with respect to the Originators in
Section 4.1(d) of the Sale Agreement shall satisfy the audit requirements of
this Section 7.1(d) with respect to the Originators.  No later than ninety days
after the Closing Date, each Loan Party shall permit the Administrative Agent,
or its agents or representatives (and shall have caused each Originator to
permit the Administrative Agent, or its agents or representatives) to conduct
one Review at the expense of such Loan Party which Review shall include
examinations with respect to each Loan Party and each Originator.

 

(e)           Keeping and Marking of Records and Books.

 

(i)           The Master Servicer will (and will cause each Originator to)
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable).  The Master
Servicer will (and will cause each Originator to) give the Administrative Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

 

19

--------------------------------------------------------------------------------


 

(ii)          Such Loan Party will (and will cause each Originator to):  (A) on
or prior to the date hereof, mark its master data processing records and other
books and records relating to the Loans with a legend, acceptable to the
Administrative Agent, describing the Administrative Agent’s security interest in
the Collateral and (B) upon the request of the Administrative Agent following
the occurrence of an Amortization Event, deliver to the Administrative Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract constituting an instrument, a certificated security or chattel paper)
relating to the Receivables.

 

(f)            Compliance with Contracts and Credit and Collection Policy.  Such
Loan Party will (and will cause each Originator to) timely and fully (i) perform
and comply with all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Receivables, and (ii) comply
in all material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract, except to the extent any such failure to
comply could have a Material Adverse Effect.

 

(g)           Performance and Enforcement of Receivables Sale Agreement. 
Borrower will, and will require each Originator to, perform each of their
respective obligations and undertakings under and pursuant to the Receivables
Sale Agreement, will purchase Receivables thereunder in strict compliance with
the terms thereof and will vigorously enforce the rights and remedies accorded
to Borrower under the Receivables Sale Agreement.  Borrower will take all
actions to perfect and enforce its rights and interests (and the rights and
interests of the Administrative Agent for the benefit of the Secured Parties as
assignee of Borrower) under the Receivables Sale Agreement as the Administrative
Agent may from time to time reasonably request, including, without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreement.

 

(h)           Ownership.  Borrower will (or will cause each Originator to) take
all necessary action to (i) vest legal and equitable title to the Collateral
purchased under the Receivables Sale Agreement irrevocably in Borrower, free and
clear of any Adverse Claims (other than Adverse Claims in favor of the
Administrative Agent, for the benefit of the Secured Parties), the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Borrower’s interest in such Collateral and such other action to perfect, protect
or more fully evidence the interest of Borrower therein as the Administrative
Agent may reasonably request), and (ii) establish and maintain, in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
perfected first priority security interest in all Collateral, free and clear of
any Adverse Claims, including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (for the benefit of the Secured Parties) security
interest in the Collateral and such other action to perfect, protect or more
fully evidence the interest of the Administrative Agent for the benefit of the
Secured Parties as the Administrative Agent may reasonably request.

 

(i)            Reliance.  Borrower acknowledges that the Administrative Agent,
the Lender and each Committed Bank is entering into the transactions
contemplated by this Agreement in reliance upon Borrower’s identity as a legal
entity that is separate from each Originator.

 

20

--------------------------------------------------------------------------------


 

Therefore, from and after the date of execution and delivery of this Agreement,
Borrower shall take all steps, including, without limitation, all steps that the
Administrative Agent, any Committed Bank or the Lender may from time to time
request, to maintain Borrower’s identity as a separate legal entity and to make
it manifest to third parties that Borrower is an entity with assets and
liabilities distinct from those of each Originator and any Affiliates thereof
(other than Borrower) and not just a division of any Originator or any such
Affiliate.  Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, Borrower will:

 

(i)            conduct its own business in its own name and require that all
full-time employees of Borrower, if any, identify themselves as such and not as
employees of any Originator (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Borrower’s employees);

 

(ii)           compensate all employees, consultants and agents directly, from
Borrower’s own funds, for services provided to Borrower by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Borrower is also an employee, consultant or agent of any Originator or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between Borrower and such Originator or such Affiliate, as applicable, on
a basis that reflects the services rendered to Borrower and such Originator or
such Affiliate, as applicable;

 

(iii)          clearly identify its offices (by signage or otherwise) as its
offices and, if such office is located in the offices of any Originator,
Borrower shall lease such office at a fair market rent;

 

(iv)          have a separate telephone number, which will be answered only in
its name and separate stationery and checks in its own name;

 

(v)           conduct all transactions with each Originator and the Master
Servicer (including, without limitation, any delegation of its obligations
hereunder as Master Servicer) strictly on an arm’s-length basis, allocate all
overhead expenses (including, without limitation, telephone and other utility
charges) for items shared between Borrower and such Originator on the basis of
actual use to the extent practicable and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use;

 

(vi)          at all times have a Board of Directors consisting of three
members, at least one member of which is an Independent Director;

 

(vii)         observe all corporate formalities as a distinct entity, and ensure
that all corporate actions relating to (A) the selection, maintenance or
replacement of the Independent Director, (B) the dissolution or liquidation of
Borrower or (C) the initiation of, participation in, acquiescence in or consent
to any bankruptcy, insolvency, reorganization or similar proceeding involving
Borrower, are duly authorized by unanimous vote of its Board of Directors (which
shall include the vote of the Independent Director except with respect to clause
(A) above);

 

21

--------------------------------------------------------------------------------


 

(viii)        maintain Borrower’s books and records separate from those of each
Originator and any Affiliate thereof and otherwise readily identifiable as its
own assets rather than assets of any Originator or any Affiliate thereof;

 

(ix)           prepare its financial statements separately from those of each
Originator and insure that any consolidated financial statements of any
Originator or any Affiliate thereof that include Borrower and that are filed
with the Securities and Exchange Commission or any other governmental agency
have notes clearly stating that Borrower is a separate corporate entity and that
its assets will be available first and foremost to satisfy the claims of the
creditors of Borrower;

 

(x)            except as herein specifically otherwise provided, maintain the
funds or other assets of Borrower separate from, and not commingled with, those
of any Originator or any Affiliate thereof and only maintain bank accounts or
other depository accounts to which Borrower alone is the account party, into
which Borrower alone makes deposits and from which Borrower alone (or the
Administrative Agent hereunder) has the power to make withdrawals;

 

(xi)           pay all of Borrower’s operating expenses from Borrower’s own
assets (except for certain payments by any Originator or other Persons pursuant
to allocation arrangements that comply with the requirements of this Section
7.1(i));

 

(xii)          operate its business and activities such that:  it does not
engage in any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (A) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (B) the incurrence of obligations under this
Agreement, (C) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to the applicable Originator
thereunder for the purchase of Receivables from such Originator under the
Receivables Sale Agreement, and (D) the incurrence of operating expenses in the
ordinary course of business of the type otherwise contemplated by this
Agreement;

 

(xiii)         maintain its corporate charter in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its
Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement;

 

(xiv)        maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement and the Performance Undertaking, such that it does
not amend, restate, supplement, cancel, terminate or otherwise modify the
Receivables Sale Agreement or the Performance Undertaking, or give any consent,
waiver, directive or approval thereunder or waive any default, action, omission
or breach under the

 

22

--------------------------------------------------------------------------------


 

Receivables Sale Agreement or the Performance Undertaking or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Administrative Agent;

 

(xv)         maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.

 

(xvi)        maintain at all times the Required Capital Amount (as defined in
the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained;

 

(xvii)       maintain and cause the Master Servicer and any Subservicer to
maintain books and records which contain such information from time to time as
may be necessary for determination as of any particular date (after due
allowance of time needed for reconciliation of book and record entries
reflecting transactions on such date) of the amounts of the Receivables
purchased from the respective Originators that actually came into existence on
such date and the corresponding amounts of Purchase Price (as defined in the
Sale Agreement) paid respectively to such Originators on such date pursuant to
Sections 1.3(d) and 1.5 of the Sale Agreement and amounts applied on such date
in payment or prepayment of obligations under the Subordinated Note.

 

(xviii)      take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in the opinions issued by Brobeck, Phleger &
Harrison LLP as counsel for Borrower, in connection with the closing or initial
Advance under this Agreement and relating to true sale and substantive
consolidation issues, and in the certificates and the Separateness Agreement
accompanying such opinions, remain true and correct, and are complied with, in
all material respects at all times.

 

(j)            Collections.  Such Loan Party will cause (i) all proceeds from
all Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (ii) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect.  In the
event any payments relating to the Collateral are remitted directly to Borrower
or any Affiliate of Borrower, Borrower will remit (or will cause all such
payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, Borrower will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Administrative Agent, the Committed Banks and the Lender. 
Borrower will maintain exclusive ownership, dominion and control (subject to the
terms of this Agreement) of each Lock-Box and Collection Account and shall not
grant the right to take dominion and control of any Lock-Box or Collection
Account at a future time or upon the occurrence of a future event to any Person,
except to the Administrative Agent as contemplated by this Agreement.

 

23

--------------------------------------------------------------------------------


 

(k)           Taxes.  Such Loan Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.  Borrower will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of the Administrative Agent, any Committed Bank or the Lender.

 

(l)            Payment to Applicable Originator.  With respect to any Receivable
purchased by Borrower from any Originator, such purchase shall be effected
under, and in strict compliance with the terms of, the Receivables Sale
Agreement, including, without limitation, the terms relating to the amount and
timing of payments to be made to such Originator in respect of the purchase
price for such Receivable.

 

Section 7.2            Negative Covenants of the Loan Parties.

 

Until the Final Payout Date, each Loan Party hereby covenants, as to itself,
that:

 

(a)           Change of Jurisdiction of Formation, Name Change, Offices and
Records.  Such Loan Party will not change its name, identity or structure
(within the meaning of any applicable enactment of the UCC), relocate its chief
executive office at any time while the location of its chief executive office is
relevant to perfection of the Administrative Agent’s security interest, for the
benefit of the Secured Parties, in the Receivables, Related Security and
Collections, change its jurisdiction of formation, or change any office where
Records are kept unless it shall have:  (i) given the Administrative Agent at
least forty-five (45) days’ prior written notice thereof and (ii) delivered to
the Administrative Agent all financing statements, instruments, legal opinions
and other documents requested by the Administrative Agent in connection with
such change or relocation.

 

(b)           Change in Payment Instructions to Obligors.  Except as may be
required by the Administrative Agent pursuant to Section 8.2(b), such Loan Party
will not add or terminate any bank as a Collection Bank, or make any change in
the instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Administrative Agent shall have received, at
least ten (10) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box; provided, however, that the Master Servicer may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.

 

(c)           Modifications to Contracts and Credit and Collection Policy. 
Without the prior written consent of the Administrative Agent, such Loan Party
will not, and will not permit any Originator to, make any change to the Credit
and Collection Policy that could adversely affect the collectibility of the
Receivables or decrease the credit quality of any newly created Receivables. 
Except as provided in Section 8.2(d), the Master Servicer will not, and will not
permit any Originator to, extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
Credit and Collection Policy.

 

24

--------------------------------------------------------------------------------


 

(d)           Sales, Liens.  Borrower will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim) upon (including, without
limitation, the filing of any financing statement) or with respect to, any of
the Collateral, or assign any right to receive income with respect thereto
(other than, in each case, the creation of a security interest therein in favor
of the Administrative Agent as provided for herein), and Borrower will defend
the right, title and interest of the Secured Parties in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Borrower or any Originator.  Borrower will not create or suffer to exist
any mortgage, pledge, security interest, encumbrance, lien, charge or other
similar arrangement on any of its inventory.

 

(e)           Use of Proceeds.  Borrower will not use the proceeds of the
Advances for any purpose other than (i) paying for Receivables and Related
Security under and in accordance with the Receivables Sale Agreement, including
without limitation, making payments on the Subordinated Notes to the extent
permitted thereunder and under the Receivables Sale Agreement, (ii) paying its
ordinary and necessary operating expenses when and as due, and (iii) making
Restricted Junior Payments to the extent permitted under this Agreement.

 

(f)            Termination Date Determination.  Borrower will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to any Originator in respect thereof, without the prior written
consent of the Administrative Agent, except with respect to the occurrence of
such Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.

 

(g)           Restricted Junior Payments.  Borrower will not make any Restricted
Junior Payment if after giving effect thereto, Borrower’s Net Worth (as defined
in the Receivables Sale Agreement) would be less than the Required Capital
Amount (as defined in the Receivables Sale Agreement).

 

(h)           Borrower Indebtedness.  Borrower will not incur or permit to exist
any Indebtedness except:  (i) the Aggregate Unpaids, (ii) the Subordinated
Notes, and (iii) other current accounts payable arising in the ordinary course
of business and not overdue.

 

(i)            Prohibition on Additional Negative Pledges.  No Loan Party will
enter into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Adverse
Claim upon the Collateral except as contemplated by the Transaction Documents,
or otherwise prohibiting or restricting any transaction contemplated hereby or
by the other Transaction Documents, and no Loan Party will enter into or assume
any agreement creating any Adverse Claim upon the Subordinated Note.

 

(j)            Ownership of Borrower.  Borrower shall not have more than one
stockholder at any time.

 

25

--------------------------------------------------------------------------------


 

Article VIII

 

Administration and Collection

 

Section 8.1            Designation of Master Servicer.

 

(a)           The servicing, administration and collection of the Receivables
shall be conducted by such Person (the “Master Servicer”) so designated from
time to time in accordance with this Section 8.1.  Louisiana-Pacific is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Master Servicer pursuant to the terms of this Agreement.  The Administrative
Agent may at any time after the occurrence of an LP Downgrade Event designate as
Master Servicer any Person to succeed Louisiana-Pacific or any successor Master
Servicer provided that the Rating Agency Condition is satisfied.  In addition,
with the prior written consent of the Administrative Agent in its sole
discretion, Borrower may at any time designate any Person to succeed
Louisiana-Pacific or any successor Master Servicer provided that the Rating
Agency Condition is satisfied.

 

(b)           Louisiana-Pacific may delegate, and Louisiana-Pacific hereby
advises the Lender, the Committed Banks and the Administrative Agent that it has
delegated, to the other Originators, as sub-Master Servicers of the Master
Servicer (each a “Subservicer”), certain of its duties and responsibilities as
Master Servicer hereunder in respect of the Receivables originated by such other
Originator.  Without the prior written consent of the Administrative Agent,
Louisiana-Pacific shall not be permitted to delegate any of its duties or
responsibilities as Master Servicer to any Person other than (i) Borrower, (ii)
the other Originators, and (iii) with respect to Defaulted Receivables, outside
collection agencies in accordance with its customary practices.  Neither
Borrower nor any Subservicer shall be permitted to further delegate to any other
Person any of the duties or responsibilities of the Master Servicer delegated to
it by Louisiana-Pacific.  If at any time pursuant to the terms hereof the
Administrative Agent or the Borrower pursuant to the foregoing subsection (a)
shall designate as Master Servicer any Person other than Louisiana-Pacific, all
duties and responsibilities theretofore delegated by Louisiana-Pacific to
Borrower or any Subservicer may, at the discretion of the Administrative Agent,
be terminated forthwith on notice given by the Administrative Agent to
Louisiana-Pacific and to Borrower and each Subservicer; provided, however, upon
the revocation of the power of the Master Servicer, each Subservicer’s power to
act hereunder shall be automatically revoked.

 

(c)           Notwithstanding the foregoing subsection (b) as long as
Louisiana-Pacific or an Affiliate of Louisiana-Pacific is Master Servicer
hereunder:  (i) Louisiana-Pacific shall be and remain primarily liable to the
Administrative Agent, the Committed Banks and the Lender for the full and prompt
performance of all duties and responsibilities of the Master Servicer hereunder
and (ii) the Administrative Agent, the Committed Banks and the Lender shall be
entitled to deal exclusively with Louisiana-Pacific in matters relating to the
discharge by the Master Servicer of its duties and responsibilities hereunder. 
So long as Louisiana-Pacific is the Master Servicer, none of Administrative
Agent, the Committed Banks or the Lender shall be required to give notice,
demand or other communication to any Person other than Louisiana-Pacific in
order for communication to the Master Servicer and its Subservicer or other
delegate with respect thereto to be accomplished.  Louisiana-Pacific, at all
times that it is the Master

 

26

--------------------------------------------------------------------------------


 

Servicer, shall be responsible for providing any Subservicer or other delegate
of the Master Servicer with any notice given to the Master Servicer under this
Agreement.

 

Section 8.2            Duties of Master Servicer.

 

(a)           The Master Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to collect each Receivable from time to
time, all in accordance with applicable laws, rules and regulations, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy.

 

(b)           The Master Servicer will instruct all Obligors to pay all
Collections directly to a Lock-Box or Collection Account.  The Master Servicer
shall effect a Collection Account Agreement substantially in the form of Exhibit
VI (or such other form as the Administrative Agent shall approve in its sole
discretion) with each bank party to a Collection Account at any time.  In the
case of any remittances received in any Lock-Box or Collection Account that
shall have been identified, to the satisfaction of the Master Servicer, to not
constitute Collections or other proceeds of the Receivables or the Related
Security, the Master Servicer shall promptly remit such items to the Person
identified to it as being the owner of such remittances.  From and after the
date the Administrative Agent delivers to any Collection Bank a Collection
Notice pursuant to Section 8.3, the Administrative Agent may request that the
Master Servicer, and the Master Servicer thereupon promptly shall instruct all
Obligors with respect to the Receivables, to remit all payments thereon to a new
depositary account specified by the Administrative Agent and, at all times
thereafter, Borrower and the Master Servicer shall not deposit or otherwise
credit, and shall not permit any other Person to deposit or otherwise credit to
such new depositary account any cash or payment item other than Collections.

 

(c)           The Master Servicer shall administer the Collections in accordance
with the procedures described herein and in Article II.  The Master Servicer
shall set aside and hold in trust for the account of Borrower, the Committed
Banks and the Lender their respective shares of the Collections in accordance
with Article II.  The Master Servicer shall, upon the request of the
Administrative Agent, segregate, in a manner acceptable to the Administrative
Agent, all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Master Servicer or
Borrower prior to the remittance thereof in accordance with Article II.  If the
Master Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Master Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Lender and the Committed Banks on the first
Business Day following receipt by the Master Servicer of such Collections, duly
endorsed or with duly executed instruments of transfer.  Notwithstanding the
foregoing, neither the Master Servicer nor any Subservicer shall have any
disbursement or other authority in respect of the Collection Accounts except in
accordance with the Collection Account Agreements and the specific or standing
authorizations from time to time given by the Administrative Agent or Authorized
Officers of the Borrower and in effect.

 

(d)           The Master Servicer may, in accordance with the Credit and
Collection Policy, extend the maturity of any Receivable or adjust the
Outstanding Balance of any Receivable as the Master Servicer determines to be
appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment shall not alter the status of such Receivable as a

 

27

--------------------------------------------------------------------------------


 

Delinquent Receivable or Defaulted Receivable or limit the rights of the
Administrative Agent, the Committed Banks or the Lender under this Agreement. 
Notwithstanding anything to the contrary contained herein, the Administrative
Agent shall, after the occurrence of an Incipient Event, have the absolute and
unlimited right to direct the Master Servicer to commence or settle any legal
action with respect to any Receivable or to foreclose upon or repossess any
Related Security.

 

(e)           The Master Servicer shall hold in trust for Borrower and the
Administrative Agent on behalf of the Secured Parties all Records that (i)
evidence or relate to the Receivables, the related Contracts and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, as soon as practicable upon demand of the Administrative Agent,
deliver or make available to the Administrative Agent all such Records, at a
place selected by the Administrative Agent.  The Master Servicer shall, as soon
as practicable following receipt thereof turn over to Borrower any cash
collections or other cash proceeds received with respect to Indebtedness not
constituting Receivables.  The Master Servicer shall, from time to time at the
request of the Administrative Agent, furnish to the Administrative Agent
(promptly after any such request) a calculation of the amounts set aside for the
Committed Banks and the Lender pursuant to Article II.

 

(f)            Any payment by an Obligor in respect of any indebtedness owed by
it to Originator or Borrower shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

Section 8.3            Collection Notices.

 

The Administrative Agent is authorized at any time to date and to deliver to the
Collection Banks the Collection Notices.  Borrower hereby transfers to the
Administrative Agent for the benefit of the Secured Parties, effective when the
Administrative Agent delivers such notice, the exclusive ownership and control
of each Lock-Box and the Collection Accounts.  In case any authorized signatory
of Borrower whose signature appears on a Collection Account Agreement shall
cease to have such authority before the delivery of such notice, such Collection
Notice shall nevertheless be valid as if such authority had remained in force. 
Borrower hereby authorizes the Administrative Agent, and agrees that the
Administrative Agent shall be entitled (a) at any time after delivery of the
Collection Notices, to endorse Borrower’s name on checks and other instruments
representing Collections, (b) at any time after the occurrence of an
Amortization Event, to enforce the Receivables, the related Contracts and the
Related Security, and (c) at any time after the occurrence of an Amortization
Event, to take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of the Administrative Agent rather than Borrower.

 

Section 8.4            Responsibilities of Borrower.

 

Anything herein to the contrary notwithstanding, the exercise by the
Administrative Agent, the Committed Banks and the Lender of their rights
hereunder shall not release the

 

28

--------------------------------------------------------------------------------


 

Master Servicer, any Originator or Borrower from any of their duties or
obligations with respect to any Receivables or under the related Contracts. 
None of the Administrative Agent, the Lender nor the Committed Banks shall have
any obligation or liability with respect to any Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of
Borrower.

 

Section 8.5            Monthly Reports.

 

The Master Servicer shall prepare and forward to the Administrative Agent (a) on
each Monthly Reporting Date, a Monthly Report and an electronic file of the data
contained therein and (b) at such times as the Administrative Agent shall
request, a listing by Obligor of all Receivables together with an aging of such
Receivables; provided, however that the Master Servicer shall deliver a Monthly
Report more frequently than monthly upon the request of the Administrative
Agent.

 

Section 8.6            Servicing Fee.

 

As compensation for the Master Servicer’s servicing activities on its behalf,
including the Master Servicer’s undertaking of the indemnification obligations
provided for in Section 5 and Section 11 of the Multi-Party Agreement Relating
To Lockbox Services, dated as of November 15, 2001 among the Borrower, the
Master Servicer, the Administrative Agent and Bank of America, N.A. or any other
Collection Account Agreement, Borrower hereby agrees to pay the Master Servicer
the Servicing Fee, which fee shall be paid in arrears on each Scheduled
Settlement Date out of Collections.  No Subservicer shall be entitled to receive
any Servicing Fee provided for herein, but shall be entitled to receive a
monthly fee for each Calculation Period in respect of its duties as Subservicer
solely from the Master Servicer in an amount agreed to by such Subservicer and
the Master Servicer.

 

Article IX

 

Amortization Events

 

Section 9.1            Amortization Events.

 

The occurrence of any one or more of the following events shall constitute an
Amortization Event:

 

(a)           Any Loan Party or Performance Guarantor shall fail to make any
payment or deposit required to be made by it under the Transaction Documents
when due and such failure shall continue for one (1) Business Day after notice
thereof has been given by the Administrative Agent to such Loan Party or
Performance Guarantor, as the case may be.

 

(b)           Any representation or warranty made by Performance Guarantor or
any Loan Party in any Transaction Document to which it is a party or in any
other document delivered pursuant thereto shall prove to have been incorrect
when made or deemed made or any other certification or statement made by
Performance Guarantor or any Loan Party shall prove to have been incorrect in
any material respect when made or deemed made.

 

29

--------------------------------------------------------------------------------


 

(c)           Any Loan Party shall fail to perform or observe any covenant
contained in Section 7.2 or 8.5 when due.

 

(d)           Any Loan Party or Performance Guarantor shall fail to perform or
observe any other covenant or agreement under any Transaction Documents and such
failure shall continue for ten (10) consecutive Business Days.

 

(e)           Failure of Borrower to pay any Indebtedness (other than the
Aggregate Unpaids) when due or the default by Borrower in the performance of any
term, provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of Borrower
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.

 

(f)            Failure of Performance Guarantor, the Louisiana-Pacific or any of
their respective Subsidiaries (other than Borrower) to pay Indebtedness in
excess of $25,000,000 in aggregate principal amount (hereinafter, “Material
Indebtedness”) when due; or the default by Performance Guarantor, the
Louisiana-Pacific or any of their respective Subsidiaries other than Borrower in
the performance of any term, provision or condition contained in any agreement
under which any Material Indebtedness was created or is governed that continues
after the expiration of any applicable cure or grace period or that is not
waived by the holder or holders of such Indebtedness, the effect of which is to
cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of Performance Guarantor, Louisiana-Pacific or any of
their respective Subsidiaries other than Borrower shall be declared to be due
and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the date of maturity thereof.

 

(g)           An Event of Bankruptcy shall occur with respect to Performance
Guarantor, any Loan Party or any of their respective Subsidiaries.

 

(h)           As at the end of any Calculation Period:

 

(i)           the three-month rolling average Delinquency Ratio shall exceed
2.20%,

 

(ii)          the three-month rolling average Default Ratio shall exceed .75%,
or

 

(iii)         the three-month rolling average Dilution Ratio shall exceed .75%.

 

(i)            A Change of Control shall occur.

 

(j)            (i) One or more final judgments for the payment of money in an
amount in excess of $25,000,000, individually or in the aggregate, shall be
entered against Performance Guarantor or any of its Subsidiaries (other than
Borrower) on claims not covered by insurance or as to which the insurance
carrier has denied its responsibility, and such judgment shall continue
unsatisfied and in effect for thirty (30) consecutive days without a stay of
execution, or (ii) one or more final judgments for the payment of money in an
aggregate amount of $10,750 or more shall be entered against Borrower.

 

30

--------------------------------------------------------------------------------


 

(k)           The “Termination Date” under and as defined in the Receivables
Sale Agreement shall occur under the Receivables Sale Agreement or any
Originator shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
Borrower under the Receivables Sale Agreement.

 

(l)            This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Borrower, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrative Agent for the benefit of
the Secured Parties shall cease to have a valid and perfected first priority
security interest in the Collateral.

 

(m)          On any Settlement Date, after giving effect to the turnover of
Collections by the Master Servicer on such date and the application thereof to
the Aggregate Unpaids in accordance with this Agreement, the Aggregate Principal
shall exceed the Borrowing Limit.

 

(n)           The Performance Undertaking shall cease to be effective or to be
the legally valid, binding and enforceable obligation of Performance Guarantor,
or Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder.

 

(o)           The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Tax Code with regard to any of the Collateral and such
lien shall continue until the earlier of (i) seven (7) days after inception and
(ii) knowledge by any Secured Party of such lien, or the PBGC shall, or shall
indicate its intention to, file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the Collateral.

 

(p)           Any Plan of Performance Guarantor or any of its ERISA Affiliates:

 

(i)            shall fail to be funded in accordance with the minimum funding
standard resulting from an accumulated funding deficiency as required by
applicable law, the terms of such Plan, Section 412 of the Tax Code or Section
302 of ERISA for any plan year or a waiver of such standard is sought or granted
with respect to such Plan under applicable law, the terms of such Plan or
Section 412 of the Tax Code or Section 303 of ERISA; or

 

(ii)           is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan; or

 

(iii)          shall require Performance Guarantor or any of its ERISA
Affiliates to provide security under applicable law, the terms of such Plan,
Section 401 or 412 of the Tax Code or Section 306 or 307 of ERISA; or

 

(iv)          results in a liability to Performance Guarantor or any of its
ERISA Affiliates under applicable law, the terms of such Plan, or Title IV
ERISA,

 

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect.

 

31

--------------------------------------------------------------------------------


 

(q)           Any event shall occur which (i) materially and adversely impairs
the ability of the Originators to originate Receivables of a credit quality that
is at least equal to the credit quality of the Receivables sold or contributed
to Borrower on the date of this Agreement or (ii) has, or could be reasonably
expected to have a Material Adverse Effect.

 

(r)            An LP Downgrade Event shall occur.

 

(s)           Immediately after giving effect to each settlement on any
Settlement Date, the Net Pool Balance shall be less than the sum of the
Aggregate Principal plus the Required Reserve.

 

Section 9.2            Remedies.

 

Upon the occurrence of an Amortization Event and/or at any time thereafter, the
Administrative Agent may, or upon the direction of the Required Liquidity Banks
shall, take any of the following actions:  (a) replace the Person then acting as
Master Servicer if the Administrative Agent has not already done so (b) declare
the Amortization Date to have occurred, whereupon the Aggregate Commitment shall
immediately terminate and the Amortization Date shall forthwith occur, all
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by each Loan Party; provided, however, that upon the occurrence
of an Event of Bankruptcy with respect to any Loan Party, the Amortization Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Loan Party, (c) deliver the
Collection Notices to the Collection Banks, (d) exercise all rights and remedies
of a secured party upon default under the UCC and other applicable laws, and (e)
notify Obligors of the Administrative Agent’s security interest in the
Receivables and other Collateral.  The aforementioned rights and remedies shall
be without limitation, and shall be in addition to all other rights and remedies
of the Administrative Agent, the Committed Banks and the Lender otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

 

Article X

 

Indemnification

 

Section 10.1         Indemnities by the Loan Parties.

 

Without limiting any other rights that the Administrative Agent, the Lender or
any Committed Bank may have hereunder or under applicable law, (a) Borrower
hereby agrees to indemnify (and pay upon demand to) the Administrative Agent,
the Lender, each of the Committed Banks, each of the Liquidity Banks and each of
the respective assigns, officers, directors, agents and employees of the
foregoing (each, an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including attorneys’ fees (which attorneys may be employees of the
Administrative Agent, the Committed Banks or the Lender) and disbursements (all
of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or

 

 

32

--------------------------------------------------------------------------------


 

indirectly, by the Lender, any Committed Bank or any Liquidity Bank of an
interest in the Receivables, and (b) the Master Servicer hereby agrees to
indemnify (and pay upon demand to) each Indemnified Party for Indemnified
Amounts awarded against or incurred by any of them arising out of the Master
Servicer’s activities as Master Servicer hereunder excluding, however, in all of
the foregoing instances under the preceding clauses (a) and (b):

 

(i)            Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

(ii)           Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or

 

(iii)          taxes imposed by any jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by any Committed Bank or the Lender of Loans as a loan or loans by
such Committed Bank or the Lender to Borrower secured by the Receivables, the
Related Security, the Collection Accounts and the Collections;

 

provided, however, that nothing contained in this sentence shall limit the
liability of any Loan Party or limit the recourse of any Committed Bank or the
Lender to any Loan Party for amounts otherwise specifically provided to be paid
by such Loan Party under the terms of this Agreement.  Without limiting the
generality of the foregoing indemnification, Borrower shall indemnify the
Administrative Agent, each Committed Bank and the Lender for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible receivables,
regardless of whether reimbursement therefor would constitute recourse to
Borrower or the Master Servicer) relating to or resulting from:

 

(c)           any representation or warranty made by any Loan Party or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;

 

(d)           the failure by Borrower, the Master Servicer or any Originator to
comply with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract related thereto included therein with any such applicable law, rule
or regulation or any failure of any Originator to keep or perform any of its
obligations, express or implied, with respect to any Contract;

 

(e)           any failure of Borrower, the Master Servicer or any Originator to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;

 

33

--------------------------------------------------------------------------------


 

(f)            any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;

 

(g)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

 

(h)           the commingling of Collections of Receivables at any time with
other funds;

 

(i)            any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of any Advance, the Collateral or
any other investigation, litigation or proceeding relating to Borrower, the
Master Servicer or any Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby;

 

(j)            any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

(k)           any Amortization Event;

 

(l)            any failure of Borrower to acquire and maintain legal and
equitable title to, and ownership of any of the Collateral from the applicable
Originator, free and clear of any Adverse Claim (other than as created
hereunder); or any failure of Borrower to give reasonably equivalent value to
any Originator under the Receivables Sale Agreement in consideration of the
transfer by such Originator of any Receivable, or any attempt by any Person to
void such transfer under statutory provisions or common law or equitable action;

 

(m)          any failure to vest and maintain vested in the Administrative Agent
for the benefit of the Secured Parties, or to transfer to the Administrative
Agent for the benefit of the Secured Parties, a valid first priority perfected
security interests in the Collateral, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

 

(n)           the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents with respect to any
Originator or any Loan Party under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Collateral, and the proceeds thereof,
whether at the time of any Advance or at any subsequent time;

 

(o)           any action or omission by any Loan Party which reduces or impairs
the rights of the Administrative Agent, the Committed Banks or the Lender with
respect to any Collateral or the value of any Collateral;

 

34

--------------------------------------------------------------------------------


 

(p)           any attempt by any Person to void any Advance or the
Administrative Agent’s security interest in the Collateral under statutory
provisions or common law or equitable action; and

 

(q)           the failure of any Receivable included in the calculation of the
Net Pool Balance as an Eligible Receivable to be an Eligible Receivable at the
time so included.

 

Section 10.2         Defense of Claims.

 

(a)           An Indemnified Party shall, after obtaining actual knowledge,
thereof, promptly notify Borrower in writing of any action, suit or proceeding
brought against such Indemnified Party which could give rise to any payment by
Borrower or the Master Servicer under Section 10.1 (a “Claim”) as to which
indemnification is sought (unless Borrower or Master Servicer theretofore has
notified such Indemnified Party of such Claim); except that the failure to give
such notice shall not release Borrower or the Master Servicer, as the case may
be, from any of its obligations under this Agreement, however Borrower’s or the
Master Servicer’s, as the case may be, obligations shall be reduced to the
extent that failure to promptly give notice of any action, suit or proceeding
against such Indemnified Party (i) impairs Borrower or the Master Servicer, as
the case may be, from defending such Claim or (ii) increases the amount for
which Borrower or the Master Servicer, as the case may be, is liable in
accordance with Section 10.1.  Within forty-five days after receiving notice
from an Indemnified Party of any Claim as to which indemnification is sought,
Borrower or the Master Servicer, as the case may be, if is so desires may elect
in writing, subject to the provisions of the following paragraph, to control, at
its sole cost and expense, and to assume full responsibility for, the defense of
such Claim with counsel acceptable to the Indemnified Parties in their
reasonable discretion; provided, that the Borrower has agreed in writing on or
prior to the assumption of such defense to indemnify such Indemnified Party for
such Claim.  If Borrower or the Master Servicer, as the case may be, elects to
assume the defense of such Claim, it shall keep the Indemnified Party which is
the subject of such proceeding fully apprised of the status of the proceeding
and shall provide such Indemnified Party with all information with respect to
such proceeding as such Indemnified Party may reasonably request.  If Borrower
or Master Servicer, as the case may be, does not elect to assume control, as
provided for above, and provided it is not preventing from assuming such control
pursuant to the provisions of clause (b) below, the applicable Indemnified Party
shall, at the expense of Borrower or the Master Servicer, as the case may be,
supply Borrower with all such information and documents reasonably requested by
Borrower or Master Servicer, as the case may be.

 

(b)           Notwithstanding any of the foregoing to the contrary, Borrower or
the Master Servicer, as the case may be, shall not be entitled to control and
assume responsibility for the defense of such Claim if in the reasonable opinion
of such Indemnified Party, (i) there exists an actual or potential conflict of
interest, such that such Indemnified Party determines that it is desirable to
retain control of such proceeding (ii) such Claim involves the risk of criminal
liability to such Indemnified Party or (iii) the control of such Claim would
involve a conflict of interest.  In the circumstances described above, the
Indemnified Party shall be entitled to control and assume responsibility for the
defense of such claim or liability, subject to Section 10.1, at the expense of
Borrower or the Master Servicer, as the case may be.

 

35

--------------------------------------------------------------------------------


 

(c)           No Indemnified Party shall settle any Claim without the prior
written consent of Borrower or the Master Servicer, as the case may be (which
consent shall not be unreasonably withheld or delayed).  Neither Borrower nor
the Master Servicer, as the case may be, may settle any Claim without the prior
written consent of each affected Indemnified Party which consent may not be
unreasonably withheld or delayed in the case of a money settlement not involving
an admission of liability of such Indemnified Party, nor may Borrower or the
Master Servicer, as the case may be, settle any Claim if such settlement
results, or could reasonably be expected to result, in criminal liability of
such Indemnified Party.

 

Section 10.3         Increased Cost and Reduced Return.

 

If after the date hereof, any Funding Source shall be charged any fee, expense
or increased cost on account of the adoption of any applicable law, rule or
regulation (including any applicable law, rule or regulation regarding capital
adequacy) or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (a “Regulatory Change”):  (a)
that subjects any Funding Source to any charge or withholding on or with respect
to any Funding Agreement or a Funding Source’s obligations under a Funding
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Funding Source of any amounts payable under any
Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source or taxes excluded by Section 10.1) or (b) that
imposes, modifies or deems applicable any reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of a Funding Source, or credit extended by a Funding Source pursuant
to a Funding Agreement or (c) that imposes any other condition the result of
which is to increase the cost to a Funding Source of performing its obligations
under a Funding Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under a Funding Agreement, or to
reduce the amount of any sum received or receivable by a Funding Source under a
Funding Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the Administrative Agent, subject to Section 10.5, Borrower shall pay to the
Administrative Agent, for the benefit of the relevant Funding Source, such
amounts charged to such Funding Source or such amounts to otherwise compensate
such Funding Source for such increased cost or such reduction.

 

Section 10.4         Other Costs and Expenses.

 

Borrower shall pay to the Administrative Agent, each Committed Bank and the
Lender on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of each such Person’s auditors
auditing the books, records and procedures of Borrower (but only to the extent
Borrower is obligated to pay such audit expenses pursuant to the Fee Letter and
Section 7.1(d)), fees and out-of-pocket expenses of legal counsel for the
Lender, each Committed Bank and the Administrative Agent (which such counsel may
be employees of the Lender, such Committed Bank or the Administrative Agent)
with respect thereto and with respect to advising the Lender,

 

36

--------------------------------------------------------------------------------


 

any Committed Bank and the Administrative Agent as to their respective rights
and remedies under this Agreement.  Borrower shall pay to the Administrative
Agent on demand any and all costs and expenses of the Administrative Agent, any
Committed Bank and the Lender, if any, including counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.  Subject to Section 10.4, Borrower shall reimburse Blue
Ridge on demand for all other costs and expenses incurred by Blue Ridge (“Other
Costs”), including, without limitation, the cost of auditing Blue Ridge’s books
by certified public accountants, the cost of rating the Commercial Paper by
independent financial rating agencies, and the fees and out-of-pocket expenses
of counsel for Blue Ridge or any counsel for any shareholder of Blue Ridge with
respect to advising Blue Ridge or such shareholder as to matters relating to
Blue Ridge’s operations.

 

Section 10.5         Allocations.

 

Blue Ridge or the Administrative Agent on behalf of Blue Ridge shall allocate
the liability for Other Costs and/or Regulatory Changes among Borrower and other
Persons with whom Blue Ridge has entered into agreements to purchase interests
in or finance receivables and other financial assets (“Other Customers”).  If
any Other Costs and/or any Regulatory changes are attributable to Borrower and
not attributable to any Other Customer, Borrower shall be solely liable for such
Other Costs and/or Regulatory changes.  However, if Other Costs and/or
Regulatory changes are attributable to Other Customers and not attributable to
Borrower, such Other Customer shall be solely liable for such Other Costs and/or
Regulatory changes.  All allocations to be made pursuant to the foregoing
provisions of this Article X shall be made by Blue Ridge or the Administrative
Agent on behalf of Blue Ridge in its sole discretion and shall be binding on
Borrower and the Master Servicer.

 

Article XI

 

The Administrative Agent

 

Section 11.1         Authorization and Action.

 

The Lender and each Committed Bank, on behalf of itself and its assigns, hereby
designates and appoints Wachovia to act as its agent under the Transaction
Documents and under the Liquidity Agreement, and authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Liquidity
Agreement or the Transaction Documents, together with such powers as are
reasonably incidental thereto.  The Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth in the Liquidity
Agreement or in any Transaction Document, or any fiduciary relationship with the
Committed Banks and the Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into the Liquidity Agreement or any
Transaction Document or otherwise exist for the Administrative Agent.  In
performing its functions and duties under the Liquidity Agreement and the
Transaction Documents, the Administrative Agent shall act solely as agent for
the Committed Banks and the Lender and does not assume nor shall

 

37

--------------------------------------------------------------------------------


 

be deemed to have assumed any obligation or relationship of trust or agency with
or for any Loan Party or any of such Loan Party’s successors or assigns.  The
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to the Liquidity
Agreement or any Transaction Document or applicable law.  The appointment and
authority of the Administrative Agent hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids.  Each Committed Bank and
the Lender hereby authorizes the Administrative Agent to execute each of the UCC
financing statements, each Collection Account Agreement on behalf of the Secured
Parties (the terms of which shall be binding on each Secured Party).

 

Article XII

 

Assignments; Participations

 

Section 12.1         Assignments.

 

(a)           Each of the Administrative Agent, the Loan Parties and the
Liquidity Banks hereby agrees and consents to the complete or partial assignment
by Blue Ridge of all or any portion of its rights under, interest in, title to
and obligations under this Agreement to the Liquidity Banks pursuant to the
Liquidity Agreement.

 

(b)           Each of the parties hereto, on behalf of its successors and
assigns, hereby agrees and consents to the complete or partial sale by any
Committed Bank of all or any portion of its rights under, interest in, title to
and obligations under this Agreement to an Eligible Assignee regardless of
whether such sale constitutes an assignment or the sale of a participation in
such rights and obligations; provided, however, that any partial sale by a
Committed Bank shall be in a minimum amount of $25,000,000 or an integral
multiple of $1,000,000 in excess thereof; provided further that any complete or
partial sale by a Committed Bank shall, prior to an Amortization Event, be
subject to the prior written consent of the Borrower (which consent shall not be
unreasonably withheld).  Each Committed Bank shall deliver to each of its
assignees an assignment in substantially the form the Assignment and Acceptance,
which shall be duly executed by such Committed Bank, assigning any such rights
under, interest in, title to and obligations under this Agreement to the
assignee.  Upon any assignment pursuant to this Section 12.1(b) the respective
assignee receiving such assignment shall have all the rights of the assigning
Committed Bank hereunder and all references to the Committed Banks shall be
deemed to apply to such assignee.

 

(c)           No Loan Party may assign any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent,
each of the Committed Banks and the Lender and without satisfying the Rating
Agency Condition.

 

(d)           There shall be no more than 99 beneficial owners of an interest in
this Agreement or the obligations of the Borrower hereunder.

 

38

--------------------------------------------------------------------------------


 

Article XIII

 

Security Interest

 

Section 13.1         Grant of Security Interest.

 

To secure the due and punctual payment of the Aggregate Unpaids, whether now or
hereafter existing, due or to become due, direct or indirect, or absolute or
contingent, including, without limitation, all Indemnified Amounts, in each case
pro rata according to the respective amounts thereof, the Borrower hereby grants
to the Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of the Borrower’s right, title and interest, whether now owned
and existing or hereafter arising in and to all accounts, deposit accounts,
chattel paper, electronic chattel paper, instruments, general intangibles and
other assets and all proceeds thereof, whether now owned or hereafter acquired,
now existing or hereafter arising and wherever located, including, without
limitation, all Receivables, the Related Security, the Collections, all
accounts, general intangibles, bank accounts, securities, instruments and other
assets of Borrower and all proceeds of the foregoing (collectively, the
“Collateral”).

 

Section 13.2         Termination after Final Payout Date.

 

Each of the Secured Parties hereby authorizes the Administrative Agent, and the
Administrative Agent hereby agrees, promptly after the Final Payout Date to
execute and deliver to the Borrower such UCC termination statements as may be
necessary to terminate the Administrative Agent’s security interest in and Lien
upon the Collateral, all at the Borrower’s expense.  Upon the Final Payout Date,
all right, title and interest of the Administrative Agent and the other Secured
Parties in and to the Collateral shall terminate.

 

Article XIV

 

Miscellaneous

 

Section 14.1         Waivers and Amendments.

 

(a)           No failure or delay on the part of the Administrative Agent, any
Committed Bank or the Lender in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy.  The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law.  Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

 

(b)           No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 14.1(b).  The Lender, the Required Committed Banks, Borrower and the
Administrative Agent, at the direction of the Required Liquidity Banks, may
enter into written modifications or waivers of any provisions of this Agreement,
provided, however, that no such modification or waiver shall:

 

39

--------------------------------------------------------------------------------


 

(i)            without the consent of the Lender, each Committed Bank and each
affected Liquidity Bank, (A) extend the Liquidity Termination Date or the date
of any payment or deposit of Collections by Borrower or the Master Servicer, (B)
reduce the rate or extend the time of payment of Interest or any CP Costs (or
any component of Interest or CP Costs),  reduce any fee payable to the
Administrative Agent for the benefit of the Lender and the Committed Banks, (C)
change the amount of the principal of any Loan or the Aggregate Principal, (D)
amend, modify or waive any provision of the definition of Required Liquidity
Banks or this Section 14.1(b), (E) consent to or permit the assignment or
transfer by Borrower of any of its rights and obligations under this Agreement,
(F) change the definition of “Eligible Receivable,” “Loss Reserve,” “Dilution
Reserve,” “Interest Reserve,” “Servicing Reserve,” “Servicing Fee Rate,”
“Required Reserve” or “Required Reserve Factor Floor” or (G) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (G) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses; or

 

(ii)           without the written consent of the then Administrative Agent,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights or duties of such Administrative Agent,

 

and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition.

 

Section 14.2         Notices.

 

Except as provided in this Section 14.2, all communications and notices provided
for hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
the signature pages hereof or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto.  Each such notice or other communication shall be effective (a)
if given by telecopy, upon the receipt thereof, (b) if given by mail, three (3)
Business Days after the time such communication is deposited in the mail with
first class postage prepaid or (c) if given by any other means, when received at
the address specified in this Section 14.2.  Borrower hereby authorizes the
Administrative Agent to effect Advances and Interest Period and Interest Rate
selections based on telephonic notices made by any Person whom the
Administrative Agent in good faith believes to be acting on behalf of Borrower. 
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation of each telephonic notice signed by an authorized officer of
Borrower; provided, however, the absence of such confirmation shall not affect
the validity of such notice.  If the written confirmation differs from the
action taken by the Administrative Agent, the records of the Administrative
Agent shall govern absent manifest error.

 

Section 14.3         Protection of Administrative Agent’s Security Interest.

 

(a)           Borrower agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or

 

40

--------------------------------------------------------------------------------


 

desirable, or that the Administrative Agent may request, to perfect, protect or
more fully evidence the Administrative Agent’s security interest in the
Collateral, or to enable the Administrative Agent, the Committed Banks or the
Lender to exercise and enforce their rights and remedies hereunder.  At any
time, the Administrative Agent may, or the Administrative Agent may direct
Borrower or the Master Servicer to, notify the Obligors of Receivables, at
Borrower’s expense, of the security interests of the Administrative Agent for
the benefit of the Secured Parties under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Administrative Agent or its designee.  Borrower or the
Master Servicer (as applicable) shall, at the request of the Lender or any
Committed Bank, withhold the identity of such Person in any such notification.

 

(b)           If any Loan Party fails to perform any of its obligations
hereunder, the Administrative Agent, the Committed Banks or the Lender may (but
shall not be required to) perform, or cause performance of, such obligations,
and the Administrative Agent’s, the Committed Banks’ or the Lender’s costs and
expenses incurred in connection therewith shall be payable by Borrower as
provided in Section 10.4.  Each Loan Party irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent, and appoints the Administrative Agent as its
attorney-in-fact, to act on behalf of such Loan Party (i) to execute on behalf
of Borrower as debtor and to file financing statements necessary or desirable in
the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Secured Parties in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, for the benefit of the Secured Parties.  This appointment is coupled
with an interest and is irrevocable.  (A) each of the Loan Parties hereby
authorizes the Administrative Agent to file financing statements and other
filing or recording documents with respect to the Receivables and Related
Security (including any amendments thereto, or continuation or termination
statements thereof), without the signature or other authorization of such Loan
Party, in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect or maintain the perfection of the security
interest of the Administrative Agent hereunder, (B) each of the Loan Parties
acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Receivables or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Administrative Agent, consenting to the form and
substance of such filing or recording document, and (C) each of the Loan Parties
approves, authorizes and ratifies any filings or recordings made by or on behalf
of the Administrative Agent in connection with the perfection of the security
interests in favor of Borrower or the Administrative Agent.

 

Section 14.4         Confidentiality.

 

(a)           Each Loan Party, each Committed Bank, the Administrative Agent and
the Lender shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to each Loan Party, the Administrative
Agent, any Committed Bank and Blue Ridge and

 

41

--------------------------------------------------------------------------------


 

their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that such Loan Party, the Administrative Agent, any Committed Bank and
the Lender and its officers and employees may disclose such information to such
Person’s respective external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding.

 

(b)           Anything herein to the contrary notwithstanding, each Loan Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Administrative Agent, the Committed Banks, the Liquidity Banks or
Blue Ridge by each other, (ii) by the Administrative Agent, any Committed Bank
or the Lender to any prospective or actual assignee or participant of any of
them who executes a confidentiality agreement for the benefit of the applicable
Loan Party on terms comparable to those required of the Administrative Agent,
the Lender and any Committed Bank hereunder with respect to such disclosed
information, (iii) by the Administrative Agent to any rating agency, Commercial
Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to Blue Ridge or any entity organized for the purpose of purchasing,
or making loans secured by, financial assets for which Wachovia acts as the
administrative agent and (iv) to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided that each such
Person is informed of the confidential nature of such information and in the
case of any Person referred to in clause (iii), the Administrative Agent shall
use reasonable efforts to cause each such Person to agree to keep such
information confidential.  In addition, the Committed Banks, the Lender and the
Administrative Agent may disclose any such nonpublic information with respect to
any Loan Party to the extent required pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings with competent jurisdiction (whether or not having the
force or effect of law).

 

Section 14.5         Bankruptcy Petition.

 

Borrower, the Master Servicer, the Administrative Agent, each Committed Bank and
each Liquidity Bank hereby covenants and agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of Blue Ridge, it will not institute against, or join any other
Person in instituting against, Blue Ridge any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

Section 14.6         Limitation of Liability.

 

Except with respect to any claim arising out of the willful misconduct or gross
negligence of Blue Ridge, the Administrative Agent, any Committed Bank or any
Liquidity Bank, no claim may be made by any Loan Party or any other Person
against Blue Ridge, the Administrative Agent, any Committed Bank or any
Liquidity Bank or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each Loan
Party hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

42

--------------------------------------------------------------------------------


 

Section 14.7         CHOICE OF LAW.

 

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW.

 

Section 14.8         CONSENT TO JURISDICTION.

 

EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT,
AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE COMMITTED BANKS OR THE LENDER TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL
PROCEEDING BY ANY LOAN PARTY AGAINST THE ADMINISTRATIVE AGENT, THE COMMITTED
BANKS OR THE LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LENDER OR
ANY COMMITTED BANK INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN
A COURT IN NEW YORK, NEW YORK.

 

Section 14.9         WAIVER OF JURY TRIAL.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN
PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

 

Section 14.10       Integration; Binding Effect; Survival of Terms.

 

(a)           This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.

 

43

--------------------------------------------------------------------------------


 

(b)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy).  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Loan
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.

 

Section 14.11       Counterparts; Severability; Section References.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.  Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

 

[signature pages follow]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

LP RECEIVABLES CORPORATION

 

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

LP Receivables Corporation

 

 

c/o Louisiana-Pacific Corporation

 

 

805 S.W. Broadway

 

 

Portland, OR 97205-3033

 

 

 

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

as Master Servicer

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

Louisiana-Pacific Corporation

 

 

805 S.W. Broadway

 

 

Portland, OR 97205-3033

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

BLUE RIDGE ASSET FUNDING CORPORATION

 

 

 

BY:  WACHOVIA BANK, N.A.,

 

as Attorney-In-Fact

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

Blue Ridge Asset Funding Corporation

 

c/o Wachovia Bank, N.A., as Administrative Agent

 

100 North Main Street

 

Winston-Salem, NC 27150

 

Telephone:  (336) 735-6097

 

Facsimile:  (336) 735-6099

 

 

 

WACHOVIA BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

Wachovia Bank, N.A.

 

191 Peachtree Street, N.E.

 

Atlanta, GA 30303

 

Telephone:  (404) 332-1398

 

Facsimile:  (404) 332-5152

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.,

 

as Committed Bank

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

Wachovia Bank, N.A.

 

191 Peachtree Street, N.E.

 

Atlanta, GA 30303

 

Telephone:  (404) 332-1398

 

Facsimile:  (404) 332-5152

 

 

 

Commitment:  $125,000,000.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

Adjusted Dilution Ratio:  At any time, the rolling average of the Dilution Ratio
for the 12 Calculation Periods then most recently ended.

 

Additional Committed Bank:  As defined in Section 4.7(a).

 

Advance:  A borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.

 

Adverse Claim:  A lien, security interest, charge or encumbrance, or other right
or claim in, of or on any Person’s assets or properties in favor of any other
Person.

 

Administrative Agent:  As defined in the preamble to this Agreement.

 

Administrative Agent’s Account:  Account #8735-098787 at Wachovia Bank, N.A.,
ABA #053100494.

 

Advance Account:  A cash collateral account in the name of Administrative Agent
and maintained by a Committed Bank at an Eligible Institution (which may include
such Committed Bank, so long as such Committed Bank is an Eligible Institution)
and which is established to fund Advances hereunder by such Committed Bank
pursuant to Section 4.7.

 

Advance Account Deposit:  As defined in Section 4.7(b).

 

Advance Account Party:  As defined in Section 4.7(f).

 

Affiliate:  With respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person or any Subsidiary of such Person.  A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

Aggregate Commitment:  $125,000,000.

 

Aggregate Principal:  On any date of determination, the aggregate outstanding
principal amount of all Advances outstanding on such date.

 

Aggregate Reduction:  As defined in Section 1.3.

 

I-1

--------------------------------------------------------------------------------


 

Aggregate Unpaids:  At any time, an amount equal to the sum of (i) the Aggregate
Principal, plus (ii) all Recourse Obligations (whether due or accrued) at such
time.

 

Agreement:  This Credit and Security Agreement, as it may be amended or modified
and in effect from time to time.

 

Alternate Base Rate:  For any day, the rate per annum equal to the higher as of
such day of (i) the Prime Rate, or (ii) one-half of one percent (0.50)% above
the Federal Funds Effective Rate.  For purposes of determining the Alternate
Base Rate for any day, changes in the Prime Rate or the Federal Funds Effective
Rate shall be effective on the date of each such change.

 

Alternate Base Rate Loan:  A Loan which bears interest at the Alternate Base
Rate or the Default Rate.

 

Amortization Date:  The earliest to occur of (i) the Business Day immediately
prior to the occurrence of an Event of Bankruptcy with respect to any Loan
Party, (ii) the Business Day specified in a written notice from the
Administrative Agent following the occurrence of any other Amortization Event,
(iii) the date which is 1 Business Day after the Administrative Agent’s receipt
of written notice from Borrower that it wishes to terminate the facility
evidenced by this Agreement and (iv) November 15, 2004.

 

Amortization Event:  As defined in Article IX.

 

Assignment and Acceptance:  An assignment and acceptance entered into by a
Committed Bank and an Eligible Assignee and accepted by the Administrative Agent
in substantially the form of Exhibit XIII.

 

Authorized Officer:  With respect to any Person, its president, corporate
controller, treasurer, assistant treasurer, chief financial officer or chief
executive officer.

 

Bank Funding:  The portion of the Aggregate Principal that is funded by the
Committed Banks pursuant to Section 1.1(a).

 

Blue Ridge:  As defined in the preamble to this Agreement.

 

Blue Ridge Termination Date:  November 15, 2002.

 

Borrower:  As defined in the preamble to this Agreement.

 

Borrowing Base:  On any date of determination, the Net Pool Balance as of the
last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve, minus the Rebate Reserve as of the most recent Cut-Off Date.

 

Borrowing Date:  A Business Day on which an Advance is made hereunder.

 

Borrowing Limit:  As defined in Section 1.1(a).

 

I-2

--------------------------------------------------------------------------------


 

Borrowing Notice:  As defined in Section 1.2.

 

Broken Funding Costs:  For any CP Rate Loan or LIBO Rate Loan which:  (i) in the
case of a CP Rate Loan, has its principal reduced without compliance by Borrower
with the notice requirements hereunder, (ii) in the case of a CP Rate Loan, is
assigned under the Liquidity Agreement, or (iii) in the case of a LIBO Rate
Loan, is terminated or reduced prior to the last day of its Interest Period, an
amount equal to the excess, if any, of (A) the CP Costs or Interest (as
applicable) that would have accrued on such Loan during the remainder of the
Interest Period or the tranche period for Commercial Paper determined by the
Administrative Agent to relate to such Loan (as applicable) subsequent to the
date of such reduction, assignment or termination (or in respect of clause (ii)
above, the date such Aggregate Reduction was designated to occur pursuant to the
Reduction Notice) of the principal of such Loan if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such principal is
allocated to another Loan, the amount of CP Costs or Interest actually accrued
during the remainder of such period on such principal for the new Loan, and (y)
to the extent such principal is not allocated to another Loan, the income, if
any, actually received during the remainder of such period by the holder of such
Loan from investing the portion of such principal not so allocated.  In the
event that the amount referred to in clause (B) exceeds the amount referred to
in clause (A), the Lender, the Liquidity Bank or Committed Bank, as the case may
be, agree to pay to Borrower the amount of such excess.  If any CP Rate Loan or
LIBO Rate Loan does not become subject to an Aggregate Reduction following the
delivery of any Reduction Notice, the applicable Broken Funding Costs shall be
an amount equal to all costs incurred as a result of the failure to make such
Aggregate Reduction which are not recovered through the payment of interest
hereunder.  All Broken Funding Costs shall be due and payable hereunder upon
demand.

 

Business Day:  Any day on which banks are not authorized or required to close in
New York, New York or Atlanta, Georgia, and The Depository Trust Company of New
York is open for business, and, if the applicable Business Day relates to any
computation or payment to be made with respect to the LIBO Rate, any day on
which dealings in dollar deposits are carried on in the London interbank market.

 

Calculation Period:  A Fiscal Month.

 

Cash Discount Reserve:  The highest Cash Discount Reserve Percentage over the
past 12 Calculation Periods.

 

Cash Discount Reserve Percentage:  As of any Cut-Off Date, the ratio (expressed
as a percentage), computed by dividing the aggregate amount of contractual cash
discounts given by the Originators during the Calculation Period ending on such
Cut-Off Date by the aggregate sales generated by the Originators during the
immediately preceding Calculation Period.

 

Change of Control:  (a)  Louisiana-Pacific shall cease to own 100% of the
outstanding equity interests of Borrower free and clear of any Adverse Claim or,
(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan),

 

I-3

--------------------------------------------------------------------------------


 

becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the Stock of any Originator or the Performance
Guarantor entitled to vote for members of the board of directors or equivalent
governing body of such Person on a partially diluted basis (i.e., taking into
account all such securities that such person or group has the right to acquire
pursuant to any option rights in both the dividend and divisor used in
calculating such percentage); or (c) during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of any Originator or the Performance Guarantor cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

Claim:  As defined in Section 10.2(a).

 

Closing Date:  November 15, 2001.

 

Collateral:  As defined in Section 13.1.

 

Collection Account:  Each concentration account, depositary account, lock-box
account or similar account in which any Collections are collected or deposited
and which is listed on Exhibit IV as such exhibit may be updated from time to
time in accordance with Section 7.2(b).

 

Collection Account Agreement:  An agreement substantially in the form of Exhibit
VI among an Originator, Master Servicer, Borrower, the Administrative Agent and
a Collection Bank (or such other form as the Administrative Agent shall approve
in its sole discretion).

 

Collection Bank:  At any time, any of the banks holding one or more Collection
Accounts.

 

Collection Notice:  A notice, in substantially the form of Annex A to Exhibit
VI, from the Administrative Agent to a Collection Bank.

 

Collections:  With respect to any Receivable, all cash collections and other
cash proceeds in respect of such Receivable, including, without limitation, all
Finance Charges or other related amounts accruing in respect thereof and all
cash proceeds of Related Security with respect to such Receivable.

 

Commercial Paper:  Promissory notes of Blue Ridge issued by Blue Ridge in the
commercial paper market.

 

I-4

--------------------------------------------------------------------------------


 

Commitment:  As to each Committed Bank, the dollar amount of its commitment to
make Advances under this Agreement, as set forth on the signature pages hereto,
which Commitments in the aggregate shall equal the Borrowing Limit.

 

Committed Bank:  As defined in the preamble.

 

Committed Bank Maturity Date:  With respect to any Advance Account Deposit, (i)
if established in respect of a Non-Renewing Committed Bank, the earlier of the
Amortization Date and the close of business of the Administrative Agent on the
third anniversary of the Closing Date or (ii) if established in respect of a
Downgraded Committed Bank, the earlier of the Amortization Date and such
Committed Bank’s Commitment Termination Date or, if such Committed Bank is or
becomes a Non-Renewing Committed Bank, the earlier of (i) the Amortization Date
and (ii) the close of business of the Administrative Agent on the third
anniversary of the Closing Date.

 

Commitment Termination Date:  With respect to each Committed Bank, November 15,
2004 or such later date as may be agreed in writing from time to time by
Borrower, the Master Servicer, the Lender, the Administrative Agent and such
Committed Bank.

 

Contingent Obligation:  Of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

 

Contract:  With respect to any Receivable, any and all instruments, agreements,
invoices or other writings pursuant to which such Receivable arises or which
evidences such Receivable.

 

CP Costs:  For each day, the sum of (1) discount or interest accrued on Pooled
Commercial Paper on such day, plus (2) any and all accrued commissions in
respect of placement agents and Commercial Paper dealers, and issuing and paying
agent fees incurred, in respect of such Pooled Commercial Paper for such day,
plus (3) other costs associated with funding small or odd-lot amounts with
respect to all receivable purchase or other financing facilities which are
funded by Pooled Commercial Paper for such day, minus (4) any accrual of income
net of expenses received on such day from investment of collections received
under all receivable purchase or financing facilities funded substantially with
Pooled Commercial Paper, minus (5) any payment received on such day net of
expenses in respect of Broken Funding Costs (or similar costs) related to the
prepayment of any investment of Blue Ridge pursuant to the terms of any
receivable purchase or financing facilities funded substantially with Pooled
Commercial Paper.  In addition to the foregoing costs, if Borrower shall request
any Advance during any period of time determined by the Administrative Agent in
its sole discretion to result in incrementally higher CP Costs applicable to
such Advance, the principal associated with any such Advance shall, during such
period, be deemed to be funded by Blue Ridge in a special pool (which may
include capital associated with other receivable purchase or financing
facilities) for purposes of

 

I-5

--------------------------------------------------------------------------------


 

determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such principal.

 

CP Rate Loan:  Each Loan of Blue Ridge prior to the time, if any, when (i) it is
refinanced with a Liquidity Funding pursuant to the Liquidity Agreement, or (ii)
an Amortization Event occurs and the accrual of Interest thereon at the Default
Rate commences.

 

Credit and Collection Policy:  Borrower’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VII hereto, as modified from time to time in accordance
with this Agreement.

 

Cut-Off Date:  The last day of a Calculation Period.

 

Days Sales Outstanding:  As of any day, an amount equal to the product of (i)
the sum of the actual number of days in the preceding three (3) Calculation
Periods, multiplied by (ii) the amount obtained by dividing (A) the aggregate
outstanding balance of Receivables as of the most recent Cut-Off Date, by (B)
the aggregate amount of Receivables created during the three (3) Calculation
Periods including and immediately preceding such Cut-Off Date.

 

Deemed Collections:  Collections deemed received by the Borrower under Section
1.4(a).

 

Default Horizon Ratio:  As of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the three Calculation Periods ending on such Cut-Off Date, by
(ii) the Net Pool Balance as of such Cut-off Date.

 

Default Rate:  A rate per annum equal to the sum of (i) the Alternate Base Rate
plus (ii) 2.00%, changing when and as the Alternate Base Rate changes.

 

Default Ratio:  As of any Cut-Off Date, the ratio (expressed as a percentage)
computed by dividing (i) the total amount of Receivables which became Defaulted
Receivables during the Calculation Period that includes such Cut-Off Date, by
(ii) the aggregate sales generated by the Originators during the Calculation
Period occurring three months prior to the Calculation Period ending on such
Cut-Off Date.

 

Defaulted Receivable:  A Receivable:  (i) as to which the Obligor thereof has
suffered an Event of Bankruptcy; (ii) which, consistent with the Credit and
Collection Policy, would be written off Borrower’s books as uncollectible; or
(i) as to which any payment, or part thereof, remains unpaid for 61 days or more
from the original due date for such payment.

 

Delinquency Ratio:  At any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

 

Delinquent Receivable:  A Receivable as to which any payment, or part thereof,
remains unpaid for 31-60 days from the original due date for such payment.

 

I-6

--------------------------------------------------------------------------------


 

Dilution:  The amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a) other than any such
reduction or cancellation resulting for any cash discount, rebate or refund.

 

Dilution Horizon Ratio:  As of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate sales generated by the
Originators during the one Calculation Period ending on such Cut-Off Date, by
(ii) the Net Pool Balance as of such Cut-Off Date.

 

Dilution Ratio:  As of any Cut-Off Date, a ratio (expressed as a percentage),
computed by dividing (i) the total amount of decreases in Outstanding Balances
due to Dilutions during the Calculation Period ending on such Cut-Off Date, by
(ii) the aggregate sales generated by the Originators during the Calculation
Period one Calculation Period prior to the current Calculation Period ending on
such Cut-Off Date.

 

Dilution Reserve:  For any Calculation Period, the product (expressed as a
percentage) of:

 

(i)            the sum of (A) two (2) times the Adjusted Dilution Ratio as of
the immediately preceding Cut-Off Date, plus (B) the Dilution Volatility
Component as of the immediately preceding Cut-Off Date, times

 

(ii)           the Dilution Horizon Ratio as of the immediately preceding
Cut-Off Date.

 

Dilution Volatility Component:  For any Calculation Period, as of the most
recent Cut-Off Date, the product (expressed as a percentage) of (i) the
difference between (A) the highest three (3)-month rolling average Dilution
Ratio over the past 12 Calculation Periods and (B) the Adjusted Dilution Ratio,
and (ii) a fraction, the numerator of which is equal to the amount calculated in
(i)(A) of this definition and the denominator of which is equal to the amount
calculated in (i)(B) of this definition.

 

Downgraded Committed Bank:  As defined in Section 4.6.

 

Downgraded Liquidity Bank:  A Liquidity Bank which has been the subject of a
Downgrading Event.

 

Downgrading Event:  With respect to any Person means the lowering of the rating
with regard to the short-term securities of such Person to below (i) A-1 by S&P,
or (ii) P-1 by Moody’s.

 

Eligible Assignee:  A commercial bank (i) having a combined capital and surplus
of at least $250,000,000 (ii) with a rating of its short-term securities equal
to or higher than (x) A-1 by S&P and (y) P-1 by Moody’s and (iii) that is
reasonably acceptable to Louisiana-Pacific, provided such consent shall not be
required following the occurrence of an Incipient Event or an Amortization
Event.

 

Eligible Institution:  A depository institution or trust company, organized
under the laws of the United States or any state thereof, that (i) is a member
of the Federal Deposit Insurance Corporation, (ii) has a combined capital and
surplus of not less than $250,000,000 and (iii) has (or is a Subsidiary of a
Person that has) a long-term unsecured debt rating of at least A or better by
S&P and A2 or better by Moody’s.

 

I-7

--------------------------------------------------------------------------------


 

Eligible Receivable:  At any time, a Receivable:

 

(i)            the Obligor of which (A) if a natural person, is a resident of
the United States or, if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has its chief executive office in the United States; (B) is not an
Affiliate of any of the parties hereto; and (C) is not a government or a
governmental subdivision or agency,

 

(ii)           which is not a Defaulted Receivable or owing from an Obligor as
to which more than 50% of the aggregate Outstanding Balance of all Receivables
owing from such Obligor are Defaulted Receivables,

 

(iii)          which was not a Defaulted Receivable or a Delinquent Receivable
on the date on which it was acquired by Borrower from the applicable Originator,

 

(iv)          which by its terms is due and payable within 61 days of the
original billing date therefor and has not had its payment terms extended more
than once,

 

(v)           which is an “account” or a “payment intangible” within the meaning
of Section 9-102, of the UCC of all applicable jurisdictions,

 

(vi)          which is denominated and payable only in United States dollars in
the United States,

 

(vii)         which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense,

 

(viii)        which arises under a Contract which (A) does not require the
Obligor under such Contract to consent to the transfer, sale, pledge or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such Contract and (B) does not contain a confidentiality
provision that purports to restrict the ability of the Lender or the Committed
Banks to exercise their rights under this Agreement, including, without
limitation, its right to review the Contract,

 

(ix)           which arises under a Contract that contains an obligation to pay
a specified sum of money, contingent only upon the sale of goods or the
provision of services by the applicable Originator,

 

(x)            which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,

 

I-8

--------------------------------------------------------------------------------


 

(xi)           which satisfies in all material respects all applicable
requirements of the Credit and Collection Policy except to the extent such
failure to comply could have a Material Adverse Effect,

 

(xii)          which was generated in the ordinary course of the applicable
Originator’s business,

 

(xiii)         which arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator, and not by any
other Person (in whole or in part),

 

(xiv)        which is not subject to any dispute, counterclaim, right of
rescission, set-off, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against the
applicable Originator or any other Adverse Claim, and the Obligor thereon holds
no right as against such Originator to cause such Originator to repurchase the
goods or merchandise the sale of which shall have given rise to such Receivable
(except with respect to sale discounts effected pursuant to the Contract, or
defective goods returned in accordance with the terms of the Contract);
provided, however, that if such dispute, offset, counterclaim or defense affects
only a portion of the Outstanding Balance of such Receivable, then such
Receivable may be deemed an Eligible Receivable to the extent of the portion of
such Outstanding Balance which is not so affected, and provided, further, that
Receivables of any Obligor which has any accounts payable by the applicable
Originator or by a wholly-owned Subsidiary of such Originator (thus giving rise
to a potential offset against such Receivables) may be treated as Eligible
Receivables to the extent that the Obligor of such Receivables has agreed
pursuant to a written agreement in form and substance satisfactory to the
Administrative Agent, that such Receivables shall not be subject to such offset,

 

(xv)         as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,

 

(xvi)        as to which each of the representations and warranties contained in
Sections 5.1(i), (j), (r), (s), and (t) is true and correct, and

 

(xvii)       all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Borrower under and in
accordance with the Receivables Sale Agreement, as to which all conditions to
the transfer by the Originator thereof under the Receivables Sale Agreement have
been satisfied, as to which all representations and warranties made by the
Originator thereof are true and correct in, under and in accordance with the
Receivables Sale Agreement and Borrower has good and marketable title thereto
free and clear of any Adverse Claim.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended from
time to time, and any rule or regulation issued thereunder.

 

I-9

--------------------------------------------------------------------------------


 

ERISA Affiliate:  Any trade or business (whether or not incorporated) under
common control with Performance Guarantor within the meaning of Section 414(b)
or (c) of the Tax Code (and Sections 414(m) and (o) of the Tax Code for purposes
of provisions relating to Section 412 of the Tax Code).

 

Event of Bankruptcy:  Shall be deemed to have occurred with respect to a Person
if either:

 

(i)            a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

 

(ii)           such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee (other than a trustee under a deed of trust, indenture or similar
instrument), custodian, sequestrator (or other similar official) for, such
Person or for any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall be adjudicated insolvent, or
admit in writing its inability to pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.

 

Existing Commitment Termination Date:  As defined in Section 4.7(a).

 

Facility Account:  Borrower’s account no. 6261-003003 at Wachovia.

 

Facility Termination Date:  The earlier of (i) the Committed Bank Termination
Date and (ii) the Amortization Date.

 

Federal Bankruptcy Code:  Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

 

Federal Funds Effective Rate:  For any period, a fluctuating interest rate per
annum for each day during such period equal to (i) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (ii) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:30
a.m. (New York time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

I-10

--------------------------------------------------------------------------------


 

Fee Letter:  That certain letter agreement dated as of the date hereof among
Borrower, Louisiana-Pacific and the Administrative Agent, as it may be amended
or modified and in effect from time to time.

 

Final Payout Date:  The date on which all Aggregate Unpaids have been paid in
full and the Aggregate Commitment has been terminated.

 

Finance Charges:  With respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

Fiscal Month:  A fiscal month of Louisiana-Pacific and its Subsidiaries as
described on Exhibit XIV, as such exhibit may be updated pursuant to Section
7.1(b)(viii); provided, if Louisiana-Pacific fails to timely deliver an updated
Exhibit XIV, a Fiscal Month not covered by the existing Exhibit XIV shall be
deemed to be a calendar month until such date as an updated Exhibit XIV is
provided to the Administrative Agent.

 

Funding Agreement:  (i) this Agreement, (ii) the Liquidity Agreement and (iii)
any other agreement or instrument executed by any Funding Source with or for the
benefit of Blue Ridge.

 

Funding Source:  (i) any Liquidity Bank or (ii) any insurance company, bank or
other funding entity providing liquidity, credit enhancement or back-up purchase
support or facilities to Blue Ridge.

 

GAAP:  Generally accepted accounting principles in effect in the United States
of America as of the date of this Agreement.

 

Incipient Event:  An event or circumstance which the Administrative Agent
determines in its sole discretion may either (i) materially and adversely affect
any portion or all of the Collateral or the financial prospects of any Loan
Party, Performance Guarantor or any Originator or (ii) otherwise have a Material
Adverse Effect.

 

Indebtedness:  Of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.

 

Independent Director:  A member of the Board of Directors of Borrower who is not
at such time, and has not been at any time during the preceding five (5) years: 
(i) a director, officer, employee or affiliate of Performance Guarantor, any
Originator or any of their respective Subsidiaries or Affiliates (other than
Borrower), or (ii) the beneficial owner (at the time of such individual’s
appointment as an Independent Director or at any time thereafter while serving
as an Independent Director) of any of the outstanding common shares of Borrower,
any Originator, or any of their respective Subsidiaries or Affiliates, having
general voting rights.

 

I-11

--------------------------------------------------------------------------------


 

Interest:  For each respective Interest Period relating to Loans funded with a
Liquidity Funding or a Bank Funding, an amount equal to the product of the
applicable Interest Rate for each Loan multiplied by the principal of such Loan
for each day elapsed during such Interest Period, annualized on a 360 day basis.

 

Interest Period:  With respect to any Loan held by a Liquidity Bank or a
Committed Bank:

 

(i)            if Interest for such Loan is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the Administrative Agent and Borrower, commencing on a
Business Day selected by Borrower or the Administrative Agent pursuant to this
Agreement.  Such Interest Period shall end on the day in the applicable
succeeding calendar month which corresponds numerically to the beginning day of
such Interest Period, provided, however, that if there is no such numerically
corresponding day in such succeeding month, such Interest Period shall end on
the last Business Day of such succeeding month; or

 

(ii)           if Interest for such Loan is calculated on the basis of the
Alternate Base Rate, a period commencing on a Business Day selected by Borrower
and agreed to by the Administrative Agent, provided that no such period shall
exceed one month.

 

If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day.  In the case of any
Interest Period for any Loan which commences before the Amortization Date and
would otherwise end on a date occurring after the Amortization Date, such
Interest Period shall end on the Amortization Date.  The duration of each
Interest Period which commences after the Amortization Date shall be of such
duration as selected by the Administrative Agent.

 

Interest Rate:  With respect to each Loan of the Liquidity Banks and the
Committed Banks, the LIBO Rate, the Alternate Base Rate or the Default Rate, as
applicable.

 

Interest Reserve:  For any Calculation Period, the product (expressed as a
percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the immediately
preceding Cut-Off Date times (iii) a fraction the numerator of which is the
highest Days Sales Outstanding for the most recent 12 Calculation Periods and
the denominator of which is 360.

 

Lender:  Blue Ridge.

 

LIBO Rate:  For any Interest Period, the rate per annum determined on the basis
of the offered rate for deposits in U.S. dollars of amounts equal or comparable
to the principal amount of the related Loan offered for a term comparable to
such Interest Period, which rates appear on a Bloomberg L.P. terminal, displayed
under the address “US0001M <Index> Q <Go>“ effective as of 11:00 A.M., London
time, two Business Days prior to the first day of such Interest Period, provided
that if no such offered rates appear on such page, the LIBO Rate for such
Interest Period will be the arithmetic average (rounded upwards, if necessary,
to the next higher 1/100th of 1%) of rates quoted by not less than two major
banks in New York, New York, selected by the Administrative Agent, at
approximately 10:00 a.m.(New York time), two Business Days prior to

 

I-12

--------------------------------------------------------------------------------


 

the first day of such Interest Period, for deposits in U.S. dollars offered by
leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Loan, divided by (ii) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the
Administrative Agent in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal), applicable to such Interest
Period.  The LIBO Rate shall be rounded, if necessary, to the next higher 1/16
of 1%.

 

LIBO Rate Loan:  A Loan which bears interest at the LIBO Rate.

 

Liquidity Agreement:  That certain Liquidity Asset Purchase Agreement dated as
of November 15, 2001, by and among Blue Ridge, the Administrative Agent and the
banks from time to time party thereto, as the same may be amended, restated
and/or otherwise modified from time to time.

 

Liquidity Banks:  The commercial lending institutions from time to time party to
the Liquidity Agreement as liquidity providers thereunder.

 

Liquidity Commitment:  As to each Liquidity Bank, its commitment under the
Liquidity Agreement (which shall equal 102% of its Commitment hereunder).

 

Liquidity Funding:  (i) A purchase made by any Liquidity Bank pursuant to its
Liquidity Commitment of all or any portion of, or any undivided interest in, a
Loan held by Blue Ridge.

 

Liquidity Termination Date:  The earlier to occur of the following:

 

(i)            the date on which the Liquidity Banks’ Liquidity Commitments
expire, cease to be available to Blue Ridge or otherwise cease to be in full
force and effect; or

 

(ii)           the date on which a Downgrading Event with respect to a Liquidity
Bank shall have occurred and been continuing for not less than 30 days, and
either (A) the Downgraded Liquidity Bank shall not have been replaced by an
Eligible Assignee pursuant to the Liquidity Agreement, or (B) the Liquidity
Commitment of such Downgraded Liquidity Bank shall not have been funded or
collateralized in such a manner that will avoid a reduction in or withdrawal of
the credit rating applied to the Commercial Paper to which such Liquidity
Agreement applies by any of the rating agencies then rating such Commercial
Paper.

 

Loan:  Any loan made by the Lender or any Committed Bank to the Borrower
pursuant to this Agreement.  Each Loan shall either be a CP Rate Loan, an
Alternate Base Rate Loan or a LIBO Rate Loan, selected in accordance with the
terms of this Agreement.

 

Loan Parties:  As defined in the preamble to this Agreement.

 

Lock-Box:  Each locked postal box with respect to which a bank who has executed
a Collection Account Agreement has been granted exclusive access for the purpose
of retrieving and processing payments made on the Receivables and which is
listed on Exhibit IV.

 

I-13

--------------------------------------------------------------------------------


 

Loss Reserve:  For any Calculation Period, the product (expressed as a
percentage) of (i) 2.0, times (ii) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (iii) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.

 

Louisiana-Pacific:  As defined in the preamble to this Agreement.

 

LP Downgrade Event:  The occurrence of any of the following:  (i) the long-term
unsecured senior debt rating of Louisiana-Pacific shall be downgraded below BB-
by S&P and Ba3 by Moody’s, (ii) during the Ratings Downgrade Period, either (x)
the rating agency which did not issue a downgrade shall downgrade the long-term
unsecured senior debt rating of Louisiana-Pacific or (y) any rating agency shall
downgrade the long-term unsecured senior debt rating of Louisiana-Pacific a
second time or (iii) the Ratings Downgrade Period shall have expired.

 

Master Servicer:  At any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

 

Material Adverse Effect:  A material adverse effect on (i) the financial
condition or operations of Borrower or the financial condition or operations of
Louisiana-Pacific, Performance Guarantor, any Originator and any of their
respective Subsidiaries taken as a whole, (ii) the ability of any Loan Party to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or the Performance Guarantor to perform its obligations
under the Performance Undertaking, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document against any
Loan Party, Performance Guarantor or any Originator, (iv) the Administrative
Agent’s security interest, for the benefit of the Secured Parties, in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.

 

Monthly Report:  A report in substantially the form of Exhibit IX (appropriately
completed), furnished by the Master Servicer to the Administrative Agent
pursuant to Section 8.5.

 

Monthly Reporting Date:  Each date indicated on Exhibit XIV as the Monthly
Reporting Date or with respect to any additional Monthly Report requested by the
Administrative Agent pursuant to Section 8.5, such date as the Administrative
Agent shall indicate in any such request; provided, however, if such Exhibit XIV
is not updated as required by Section 7.1(b)(viii), then the Monthly Reporting
Date shall be the fifteenth day of each calendar month (or if any such day is
not a Business Day, the next succeeding Business Day thereafter).

 

Moody’s:  Moody’s Investors Service, Inc.

 

Net Pool Balance:  At any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by which the aggregate Outstanding
Balance of all Eligible Receivables of each Obligor and its Affiliates exceeds
the Obligor Concentration Limit for such Obligor.

 

Non-Renewing Committed Bank:  As defined in Section 4.7(b).

 

Notice of Conversion:  As defined in Section 4.7(c).

 

I-14

--------------------------------------------------------------------------------


 

Obligor:  A Person obligated to make payments pursuant to a Contract.

 

Obligor Concentration Limit:  At any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
Obligors who have short term unsecured debt ratings currently assigned to them
by S&P and Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt ratings):

 

S&P Rating

 

Moody’s Rating

 

Allowable % of Eligible Receivables

 

A-1+

 

P-1

 

10%

 

A-1

 

P-1

 

8%

 

A-2

 

P-2

 

6%

 

A-3

 

P-3

 

3%

 

Below A-3 or Not Rated
by either S&P or
Moody’s

 

Below P-3 or Not
Rated by either S&P or
Moody’s

 

2%

 

 

;provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is not rated by either
S&P or Moody’s, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, and (iii) subject to satisfaction of
the Rating Agency Condition and/or an increase in the Required Reserve Factor
Floor upon the Borrower’s request from time to time, the Administrative Agent
may agree to a higher percentage of Eligible Receivables for a particular
Obligor and its Affiliates (each such higher percentage, a “Special
Concentration Limit”), it being understood that any Special Concentration Limit
may be cancelled by the Administrative Agent upon not less than five (5)
Business Days’ written notice to the Loan Parties; provided, further that for
the purposes of computing the Net Pool Balance, the Special Concentration Limit
with respect to Home Depot, Inc. and Boise Cascade Corporation shall be the sum
of the amount computed based to the applicable rating of Home Depot, Inc. or
Boise Cascade Corporation, as the case may be, described above plus $5,500,000
with respect to Home Depot, Inc. and $2,500,000 with respect to Boise Cascade
Corporation.

 

Originator:  Each of Louisiana-Pacific and LP Wood Polymers, Inc., in its
capacity as a originator under the Receivables Sale Agreement.

 

Outstanding Balance:  Of any Receivable at any time means the then outstanding
principal balance thereof.

 

Participant:  As defined in Section 12.2.

 

PBGC:  The Pension Benefit Guaranty Corporation, or any successor thereto.

 

Pension Plan:  A pension plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA which Performance Guarantor sponsors or maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in

 

I-15

--------------------------------------------------------------------------------


 

Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five plan years.

 

Performance Guarantor:  Louisiana-Pacific.

 

Performance Undertaking:  That certain Performance Undertaking, dated as of
November 15, 2001 by Performance Guarantor in favor of Borrower, substantially
in the form of Exhibit X, as the same may be amended, restated or otherwise
modified from time to time.

 

Person:  An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

Plan:  An employee benefit plan (as defined in Section 3(3) of ERISA) which
Performance Guarantor or any of its ERISA Affiliates sponsors or maintains or to
which Performance Guarantor or any of its ERISA Affiliates makes, is making, or
is obligated to make contributions and includes any Pension Plan, other than a
Plan maintained outside the United States primarily for the benefit of Persons
who are not U.S. residents.

 

Pooled Commercial Paper:  Commercial Paper notes of Blue Ridge subject to any
particular pooling arrangement by Blue Ridge, but excluding Commercial Paper
issued by Blue Ridge for a tenor and in an amount specifically requested by any
Person in connection with any agreement effected by Blue Ridge.

 

Prime Rate:  A rate per annum equal to the prime rate of interest announced from
time to time by Wachovia (which is not necessarily the lowest rate charged to
any customer), changing when and as said prime rate changes.

 

Proposed Reduction Date:  As defined in Section 1.3.

 

Pro Rata Share:  At any time with respect to any Committed Bank, (i) with
respect to any payment to be made to such Committed Bank, the percentage
equivalent of a fraction the numerator of which is equal to the portion of the
Aggregate Principal that has been funded by such Person at such time and the
denominator of which is equal to the Aggregate Principal at such time and (ii)
with respect to any Advance to be made by any Committed Bank, the percentage
equivalent of a fraction, the numerator of which is equal to such Person’s
Commitment and the denominator of which is equal to the Borrowing Limit.

 

Rating Agency Condition:  That Blue Ridge has received written notice from S&P
and Moody’s that an amendment, a change, a waiver or other action will not
result in a withdrawal or downgrade of the then current ratings on Blue Ridge’s
Commercial Paper.

 

Ratings Downgrade Period:  The period beginning on the date on which S&P or
Moody’s downgrades the long-term unsecured senior debt rating of
Louisiana-Pacific to below BB- by S&P or Ba3 by Moody’s and ending on the date
six months thereafter.

 

I-16

--------------------------------------------------------------------------------


 

Rebate and Allowance Accrual:  As of any Cut-Off Date, the aggregate balance of
the accrual for rebates and allowances held by the Originators during the
Calculation Period ending on such Cut-Off Date for the payment of rebates and
allowances in future Calculation Periods.

 

Rebate Reserve:  As of any Cut-Off Date, the Rebate and Allowance Accrual times
1.5.

 

Receivable:  All indebtedness and other obligations owed to Borrower or any
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) or in which Borrower or an
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of inventory by an Originator to any Obligor, if a natural person, who is a
resident of the United States or, if a corporation or other business
organization, who is organized under the laws of the United States or any
political subdivision thereof and has its chief executive office in the United
States, and further includes, without limitation, the obligation to pay any
Finance Charges with respect thereto.  Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Borrower treats such indebtedness,
rights or obligations as a separate payment obligation.

 

Receivables Sale Agreement:  That certain Receivables Sale Agreement, dated as
of November 15, 2001, among the Originators and Borrower, as the same may be
amended, restated or otherwise modified from time to time.

 

Records:  With respect to any Receivable, all Contracts and other documents,
books, records and other information (including, without limitation, computer
programs, tapes, disks, punch cards, data processing software and related
property and rights) relating to such Receivable, any Related Security therefor
and the related Obligor.

 

Recourse Obligations:  As defined in Section 2.1.

 

Reduction Notice:  As defined in Section 1.3.

 

Regulatory Change:  As defined in Section 10.3.

 

Related Security:  All of Borrower’s right, title and interest in, to and under
the Performance Undertaking, each Collection Account and with respect to any
Receivable:

 

(i) all of Borrower’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by an Originator gave
rise to such Receivable, and all insurance contracts with respect thereto,

 

(ii)                all other security interests or liens and property subject
thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the

 

I-17

--------------------------------------------------------------------------------


 

Contract related to such Receivable or otherwise, together with all financing
statements and security agreements describing any collateral securing such
Receivable,

 

(iii)               all guaranties, letters of credit, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise,

 

(iv)              all service contracts and other contracts and agreements
associated with such Receivable,

 

(v)               all Records related to such Receivable,

 

(vi)              all of Borrower’s right, title and interest in, to and under
the Receivables Sale Agreement in respect of such Receivable, and

 

(vii)             all proceeds of any of the foregoing.

 

Required Committed Banks:  At any time, Committed Banks with commitments in
excess of 66-2/3% of the Aggregate Commitment.

 

Required Liquidity Banks:  At any time, Liquidity Banks with commitments in
excess of 66-2/3% of the Aggregate Commitment.

 

Required Notice Period:  The number of days required notice set forth below
applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

 

Required Notice Period

< 25% of the Aggregate Commitment

 

2 Business Days

> 25% but < 50% of the Aggregate Commitment

 

4 Business Days

> 50% of Aggregate Commitment

 

5 Business Days

 

Required Reserve:  On any day, the sum of the Roll Forward Differential Reserve
plus the product of (i) the greater of (A) the Required Reserve Factor Floor and
(B) the sum of the Loss Reserve, the Interest Reserve, the Dilution Reserve, the
Cash Discount Reserve and the Servicing Reserve, times (ii) the Net Pool Balance
as of the last day of the period covered by the most recent Monthly Report.

 

Required Reserve Factor Floor:  For any Calculation Period, the sum (expressed
as a percentage) of (i) 8.0% plus (ii) the product of the Adjusted Dilution
Ratio and the Dilution Horizon Ratio, in each case, as of the immediately
preceding Cut-Off Date.

 

I-18

--------------------------------------------------------------------------------


 

Restricted Junior Payment:  (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of Borrower now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Notes (as defined in the Receivables Sale Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of Borrower now or hereafter outstanding, and (v) any payment of
management fees by Borrower (except for reasonable management fees to any
Originator or its Affiliates in reimbursement of actual management services
performed).

 

Review:  As defined in Section 7.1(d).

 

Revolving Period:  The period from the Closing Date to the Amortization Date.

 

Roll Forward Differential Reserve:  $1,000,000; provided that the Administrative
Agent may require a lower, higher or no Roll Forward Differential Reserve in its
sole discretion based upon audits conducted with respect to the Receivables.

 

S&P:  Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

Scheduled Monthly Reporting Date:  The 20th day of each Fiscal Month.

 

Scheduled Settlement Date:  The 2nd Business Day after each Scheduled Monthly
Reporting Date.

 

Secured Parties:  The Administrative Agent, the Lender, the Liquidity Banks, the
Indemnified Parties and the Committed Banks.

 

Separateness Agreement:  That certain Separateness Agreement, dated as of
November 19, 2001 by and among Louisiana-Pacific, the Borrower and LP Wood
Polymers, Inc.

 

Servicing Fee:  For each day in a Calculation Period:

 

(i)                an amount equal to (A) the Servicing Fee Rate (or, at any
time while Louisiana-Pacific or one of its Affiliates is the Master Servicer,
such lesser percentage as may be agreed between the Borrower and the Master
Servicer on an arms’ length basis based on then prevailing market terms for
similar services), times (B) the aggregate Outstanding Balance of all
Receivables at the close of business on the Cut-Off Date immediately preceding
such Calculation Period, times (C) 1/360; or

 

(ii)               on and after the Master Servicer’s reasonable request made at
any time when Louisiana-Pacific or one of its Affiliates is no longer acting as
Master Servicer hereunder, an alternative amount specified by the successor
Master Servicer not

 

I-19

--------------------------------------------------------------------------------


 

exceeding (A) 110% of such Master Servicer’s reasonable costs and expenses of
performing its obligations under this Agreement during the preceding Calculation
Period, divided by (B) the number of days in the current Calculation Period.

 

Servicing Fee Rate:  1.0% per annum.

 

Servicing Reserve:  For any Calculation Period, the product (expressed as a
percentage) of (i) the Servicing Fee Rate, times (ii) a fraction, the numerator
of which is the highest Days Sales Outstanding for the most recent 12
Calculation Periods and the denominator of which is 360.

 

Settlement Date:  (i) the 2nd Business Day after each Monthly Reporting Date,
and (ii) the last day of the relevant Interest Period in respect of each Loan of
the Liquidity Banks, or the Committed Banks, as the case may be.

 

Settlement Period:  (i) in respect of each Loan funded through the issuance of
Commercial Paper, the immediately preceding Calculation Period, and (ii) in
respect of each Loan funded through a Liquidity Funding or Bank Funding, the
entire Interest Period of such Liquidity Funding or Bank Funding, as the case
may be.

 

Subservicer:  As defined in Section 8.1(b).

 

Subsidiary:  Of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

Tax Code:  The Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

Terminating Tranche:  As defined in Section 4.3(b).

 

Transaction Documents:  Collectively, this Agreement, each Borrowing Notice, the
Receivables Sale Agreement, each Collection Account Agreement, the Performance
Undertaking, the Fee Letter, the Subordinated Note (as defined in the
Receivables Sale Agreement) and all other instruments, documents and agreements
executed and delivered in connection herewith.

 

UCC:  The Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

Unmatured Amortization Event:  An event which, with the passage of time or the
giving of notice, or both, would constitute an Amortization Event.

 

Wachovia:  Wachovia Bank, N.A. in its individual capacity.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

 

 

I-20

--------------------------------------------------------------------------------


 

EXHIBIT II

 

FORM OF BORROWING NOTICE

 

---

 

[Borrower’s Name]

 

BORROWING NOTICE

dated ______________, 20__

for Borrowing on ________________, 20__

 

 

Wachovia Bank, N.A., as Administrative Agent

191 Peachtree Street, N.E., GA-423

Atlanta, Georgia 30303

 

Attention:  Elizabeth R. Wagner, Fax No. (404) 332-5152

 

Ladies and Gentlemen:

 

Reference is made to the Credit and Security Agreement dated as of November 15,
2001 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among LP Receivables Corporation (the “Borrower”),
Louisiana-Pacific, as initial Master Servicer, Blue Ridge Asset Funding
Corporation, as Lender and Wachovia Bank N.A., individually and as
Administrative Agent.  Capitalized terms defined in the Credit Agreement are
used herein with the same meanings.

1.             The [Master Servicer, on behalf of the] Borrower hereby
certifies, represents and warrants to the Administrative Agent, the Committed
Banks and the Lender that on and as of the Borrowing Date (as hereinafter
defined):

(a)           all applicable conditions precedent set forth in Article VI of the
Credit Agreement have been satisfied;

 

(b)           each of its representations and warranties contained in Section
5.1 of the Credit Agreement will be true and correct as if made on and as of the
Borrowing Date;

 

(c)           no event will have occurred and is continuing, or would result
from the requested Advance, that constitutes an Amortization Event or Unmatured
Amortization Event;

 

(d)           the Facility Termination Date has not occurred; and

 

(e)           after giving effect to the Loans comprising the Advance requested
below, the Aggregate Principal will not exceed the Borrowing Limit.

 

2.             The [Master Servicer, on behalf of the] Borrower hereby requests
that Blue Ridge make an Advance on ___________, 20__ (the “Borrowing Date”) as
follows:

 

II-1

--------------------------------------------------------------------------------


 

(a)           Aggregate Amount of Advance:  $_____________.

 

(b)           If the Advance is funded with a Liquidity Funding or a Bank
Funding, [Master Servicer on behalf of the] Borrower requests that Blue Ridge
make an Alternate Base Rate Loan that converts into LIBO Rate Loan with an
Interest Period of _____ months on the third Business Day after the Borrowing
Date.

 

3.             Please disburse the proceeds of the Loans as follows:

 

[Apply $________ to payment of principal and interest of existing Loans due on
the Borrowing Date].  [Apply $______ to payment of fees due on the Borrowing
Date]. [Wire transfer $________ to account no. ________ at ___________ Bank, in
[city, state], ABA No. __________, Reference:  ________].

 

IN WITNESS WHEREOF, the [Master Servicer, on behalf of the] Borrower has caused
this Borrowing Request to be executed and delivered as of this ____ day of
___________,.

 

 

[Louisiana-Pacific Corporation, as Master Servicer, on behalf of:] LP
Receivables Corporation, as Borrower

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

II-2

--------------------------------------------------------------------------------


 

EXHIBIT III

 

JURISDICTION OF FORMATION; PLACES OF BUSINESS OF THE LOAN PARTIES; LOCATIONS OF
RECORDS,

 

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

LP Receivables Corporation

 

Jurisdiction of Formation: Delaware

 

Places of Business: 805 S.W Broadway, Portland, Oregon 97205-3033 (Chief
Executive Office)

 

Locations of Records:

 

N. 13403 Government Way

Hayden Lake, Idaho  83835

 

340 E. Big Beaver Rd. #105

Troy, Michigan  48083

 

10115 Kincey Ave #150

Huntersville, NC  28078

 

Federal Employer Identification Number: 93-1329216

 

Legal, Trade and Assumed Names: LP Receivables Corporation.

 

Louisiana-Pacific Corporation

 

Jurisdiction of Formation: Delaware

 

Places of Business: 805 S.W Broadway, Portland, Oregon 97205-3033 (Chief
Executive Office)

 

Locations of Records:

 

N. 13403 Government Way

Hayden Lake, Idaho  83835

 

340 E. Big Beaver Rd. #105

Troy, Michigan  48083

 

10115 Kincey Ave #150

Huntersville, NC  28078

 

Federal Employer Identification Number: 93-0609074

 

Legal, Trade and Assumed Names: Louisiana-Pacific Corporation.

 

III-1

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

NAMES OF COLLECTION BANKS; LOCK-BOXES & COLLECTION ACCOUNTS

 

Lock-boxes; Collection Accounts; Collection Banks

 

Company

 

Bank Name

 

Account No.

 

Acct. Purpose

 

Bank Address

 

City

 

State

 

Zip

LP Corp

 

Bank of America

 

12330-53134

 

Lockbox Account

 

File # 53564

 

Los Angeles

 

CA

 

90074

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LP Corp

 

Bank of America

 

4970094285

 

Depository

 

2900 W. Davis

 

Conroe

 

TX

 

77304

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LP Corp

 

Idaho Independent Bank

 

0200003838

 

Depository

 

8882 N. Government Way

 

Hayden Lake

 

ID

 

83835

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LP Corp

 

Wachovia Atlanta

 

1864085323

 

Lockbox Account

 

PO Box 920022

 

Atlanta

 

GA

 

30392

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LP Corp

 

Wachovia Dallas

 

1864085323

 

Lockbox Account

 

PO Box 951235

 

Dallas

 

TX

 

75395

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LP Corp

 

Wells Fargo-Regulus West

 

4159576628

 

Lockbox Account

 

PO Box 4000-98

 

Portland

 

OR

 

97208

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LP Corp

 

Wells Fargo-Regulus West

 

4159576628

 

Lockbox Account

 

PO Box 44479

 

San Francisco

 

CA

 

94144

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LP Corp

 

First Union National Bank

 

2000000717265

 

Lockbox Account

 

PO Box 60335

 

Charlotte

 

NC

 

28260

 

IV-1

--------------------------------------------------------------------------------


 

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

 

To:  Wachovia Bank, N.A., as Administrative Agent

 

This Compliance Certificate is furnished pursuant to that certain Credit and
Security Agreement dated as of November 15, 2001 among LP Receivables
Corporation (the “Borrower”), Louisiana-Pacific Corporation (the “Master
Servicer”), Blue Ridge Asset Funding Corporation and Wachovia Bank, N.A., as
administrative agent (the “Agreement”).

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected _________________ of Borrower.

 

2.             I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Unmatured Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].

 

4.             Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

 

[5.            Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event: 
____________________]

 

V-1

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of ______________, 20__.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

V-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A.            Schedule of Compliance as of __________, ____ with Section ___ of
the Agreement.  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

 

This schedule relates to the Calculation Period ended: _______________

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

FORM OF COLLECTION ACCOUNT AGREEMENT

 

COLLECTION ACCOUNT AGREEMENT

 

November 15, 2001

 

[Collection Bank Name]

[Collection Bank Address]

 

Attn:  ____________________

Fax No. (___) ______________

 

Re:            [Name of current Lock-Box owner]/[Borrower’s Name]

 

Ladies and Gentlemen:

 

Reference is hereby made to each of the [departmental] post office boxes listed
on Schedule 1 hereto (each, a “Lock-Box”) of which [Collection Bank Name], a
_________ banking association (hereinafter “you”), has exclusive control for the
purpose of receiving mail and processing payments therefrom pursuant to the
[Lock-Box Service Agreement] dated _______________, originally by and between
_____________ (the “Company”) and you (the “Service Agreement”).

 

1.             You hereby confirm your agreement to perform the services
described in the Service Agreement.  Among the services you have agreed to
perform therein, is to endorse all checks and other evidences of payment
received in each of the Lock-Boxes, and credit such payments to account no.
_____________ (the “Lock-Box Account”).

 

2.             The Company hereby informs you that it has transferred to its
affiliate, LP Receivables Corporation, a Delaware corporation (the “Borrower”)
all of the Company’s right, title and interest in and to the items from time to
time received in the Lock-Boxes and/or deposited in the Lock-Box Account, but
that the Company has agreed to continue to service the receivables giving rise
to such items.  Accordingly, the Company and the Borrower hereby request that
the name of the Lock-Box Account be changed to “LP Receivables Corporation”  The
Borrower hereby further advises you that it has pledged the receivables giving
rise to such items to Wachovia Bank, N.A. as administrative agent for certain
secured parties (in such capacity, the “Administrative Agent”) and has granted a
security interest to the Administrative Agent in all of the Borrower’s right,
title and interest in and to the Lock-Box Account and the funds therein.

 

3.             Each of the Company and the Borrower hereby irrevocably instructs
you, and you hereby agree, that upon receiving notice from the Administrative
Agent in the form attached hereto as Annex A:

 

VI-1

--------------------------------------------------------------------------------


 

(i)            the name of the Lock-Box Account will be changed to “Wachovia
Bank, N.A., as Administrative Agent” (or any designee of the Administrative
Agent), and the Administrative Agent will have exclusive ownership of and access
to the Lock-Boxes and the Lock-Box Account, and none of the Company, the
Borrower, nor any of their respective affiliates will have any control of the
Lock-Boxes or the Lock-Box Account or any access thereto, (ii) you will either
continue to send the funds from the Lock-Boxes to the Lock-Box Account, or will
redirect the funds as the Administrative Agent may otherwise request, (iii) you
will transfer monies on deposit in the Lock-Box Account to the following
account:

 

Bank Name:

 

Wachovia Bank, N.A.

Location:

 

Winston-Salem, SC

ABA Routing No.:

 

ABA # 053100494

Credit Account No.:

 

For credit to Blue Ridge Asset Funding

Account #8735-098787.

Reference:  Blue Ridge/LP Receivables Corporation

Attention:  John Dillon, tel. (336) 732-2690

 

or to such other account as the Administrative Agent may specify, (iv) all
services to be performed by you under the Service Agreement will be performed on
behalf of the Administrative Agent, and (v) all correspondence or other mail
which you have agreed to send to the Company or the Borrower will be sent to the
Administrative Agent at the following address:

 

Wachovia Bank, N.A., as Administrative Agent

191 Peachtree Street

Mail Stop GA-423

Atlanta, GA  30303

Attn:  Elizabeth K. Wagner,
           Asset-Backed Finance

FAX:  (404) 332- 5152

 

Moreover, upon such notice, the Administrative Agent will have all rights and
remedies given to the Company (and the Borrower, as the Company’s assignee)
under the Service Agreement.  The Borrower agrees, however, to continue to pay
all fees and other assessments due thereunder at any time.

 

4.             You hereby acknowledge that monies deposited in the Lock-Box
Account or any other account established with you by the Administrative Agent
for the purpose of receiving funds from the Lock-Boxes are subject to the liens
of the Administrative Agent, and will not be subject to deduction, set-off,
banker’s lien or any other right you or any other party may have against the
Company or the Borrower except that you may debit the Lock-Box Account for any
items deposited therein that are returned or otherwise not collected and for all
charges, fees, commissions and expenses incurred by you in providing services
hereunder, all in accordance with your customary practices for the charge back
of returned items and expenses.

 

VI-2

--------------------------------------------------------------------------------


 

5.             You will be liable only for direct damages in the event you fail
to exercise ordinary care.  You shall be deemed to have exercised ordinary care
if your action or failure to act is in conformity with general banking usages or
is otherwise a commercially reasonable practice of the banking industry.  You
shall not be liable for any special, indirect or consequential damages, even if
you have been advised of the possibility of these damages.

 

6.             The parties acknowledge that you may assign or transfer your
rights and obligations hereunder solely to a wholly-owned subsidiary of [insert
name of Collection Bank’s holding company].

 

7.             Borrower agrees to indemnify you for, and hold you harmless from,
all claims, damages, losses, liabilities and expenses, including legal fees and
expenses, resulting from or with respect to this letter agreement and the
administration and maintenance of the Lock-Box Account and the services provided
hereunder, including, without limitation:  (a) any action taken, or not taken,
by you in regard thereto in accordance with the terms of this letter agreement,
(b) the breach of any representation or warranty made by the Borrower pursuant
to this letter agreement, (c) any item, including, without limitation, any
automated clearinghouse transaction, which is returned for any reason, and (d)
any failure of the Borrower to pay any invoice or charge to you for services in
respect to this letter agreement and the Lock-Box Account or any amount owing to
you from the Borrower with respect thereto or to the service provided hereunder.

 

8.             THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WHICH STATE SHALL BE YOUR
“LOCATION” FOR PURPOSES OF THE UNIFORM COMMERCIAL CODE.  This letter agreement
may be executed in any number of counterparts and all of such counterparts taken
together will be deemed to constitute one and the same instrument.

 

9.             This letter agreement contains the entire agreement between the
parties, and may not be altered, modified, terminated or amended in any respect,
nor may any right, power or privilege of any party hereunder be waived or
released or discharged, except upon execution by all parties hereto of a written
instrument so providing.  In the event that any provision in this letter
agreement is in conflict with, or is inconsistent with, any provision of the
Service Agreement, this letter agreement will exclusively govern and control. 
Each party agrees to take all actions reasonably requested by any other party to
carry out the purposes of this letter agreement or to preserve and protect the
rights of each party hereunder.

 

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below.  This letter agreement will become effective
immediately upon execution

 

VI-3

--------------------------------------------------------------------------------


 

of a counterpart of this letter agreement by all parties hereto.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF CURRENT LOCK-BOX OWNER]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

LP RECEIVABLES CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledged and agreed to as of the
date first above written:

 

[COLLECTION BANK]

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

VI-4

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF NOTICE

 

[On letterhead of the Administrative Agent]

 

[Date]

 

[Collection Bank Name]

[Collection Bank Address]

 

Attn:  ____________________
Fax No. (___) ______________

 

Re:             [Name of current Lock-Box owner]/[Borrower Name]

 

Ladies and Gentlemen:

 

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement dated November 15, 2001 (the “Letter Agreement”) among [Name of
current Lock-Box Owner], LP Receivables Corporation, you and us, to have the
name of, and to have exclusive ownership and control of, account no. __________
identified in the Letter Agreement (the “Lock-Box Account”) maintained with you,
transferred to us.  The Lock-Box Account will henceforth be a zero-balance
account, and funds deposited in the Lock-Box Account should be sent at the end
of each day to the account specified in Section 3(i) of the Letter Agreement, or
as otherwise directed by the undersigned.  You have further agreed to perform
all other services you are performing under the “Service Agreement” (as defined
in the Letter Agreement) on our behalf.

 

We appreciate your cooperation in this matter.

 

 

Very truly yours,

 

 

 

 

 

WACHOVIA BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Lock–Box Post Office Address

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

CREDIT AND COLLECTION POLICY

 

See Exhibit V to Receivables Sale Agreement

 

 

VII-1

--------------------------------------------------------------------------------


 

EXHIBIT IX

 

FORM OF MONTHLY REPORT

[to be attached]

 

IX-1

--------------------------------------------------------------------------------


 

EXHIBIT X

 

FORM OF PERFORMANCE UNDERTAKING

 

This Performance Undertaking (this “Undertaking”), dated as of November 15,
2001, is executed by Louisiana-Pacific Corporation, a Delaware corporation (the
“Performance Guarantor”) in favor of LP Receivables Corporation, a Delaware
corporation (together with its successors and assigns, “Recipient”).

 

RECITALS

 

1.             LP Wood Polymer, Inc. (“LP Wood”), Performance Guarantor (in its
individual capacity), and Recipient have entered into a Receivables Sale
Agreement, dated as of November 15, 2001 (as amended, restated or otherwise
modified from time to time, the “Sale Agreement”), pursuant to which LP Wood and
Performance Guarantor, subject to the terms and conditions contained therein,
are selling and/or contributing their respective right, title and interest in
their accounts receivable to Recipient.

 

2.             Performance Guarantor owns one hundred percent (100%) of the
capital stock of LP Wood and Recipient and accordingly, Performance Guarantor,
is expected to receive substantial direct and indirect benefits from the sale or
contribution of receivables by LP Wood to Recipient pursuant to the Sale
Agreement (which benefits are hereby acknowledged).

 

3.             As an inducement for Recipient to acquire LP Wood’s accounts
receivable pursuant to the Sale Agreement, Performance Guarantor has agreed to
guaranty the due and punctual performance by LP Wood of its obligations under
the Sale Agreement, as well as the Servicing Related Obligations (as hereinafter
defined).

 

4.             Performance Guarantor wishes to guaranty the due and punctual
performance by LP Wood of its obligations to Recipient under or in respect of
the Sale Agreement and the Servicing Related Obligations (as hereinafter
defined), as provided herein.

 

AGREEMENT

 

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

 

Section 1.  Definitions.  Capitalized terms used herein and not defined herein
shall the respective meanings assigned thereto in the Sale Agreement or the
Credit and Security Agreement (as hereinafter defined).  In addition:

 

Guaranteed Obligations:  Collectively:  (i) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by LP Wood under and
pursuant to the Sale Agreement and each other document executed and delivered by
LP Wood pursuant to the Sale Agreement, including, without limitation, the due
and punctual payment of all sums which are or

 

X-1

--------------------------------------------------------------------------------


 

may become due and owing by LP Wood under the Sale Agreement, whether for fees,
expenses (including counsel fees), indemnified amounts or otherwise, whether
upon any termination or for any other reason and (ii) all obligations of LP Wood
appointed as Subservicer pursuant to the Credit and Security Agreement (defined
below) (A) as Subservicer under the Credit and Security Agreement, dated as of
November 15, 2001 by and among Recipient, as Borrower, Louisiana-Pacific
Corporation, as Master Servicer, Blue Ridge Asset Funding Corporation, the
committed banks named therein and Wachovia Bank, N.A., as Administrative Agent
(as amended, restated or otherwise modified, the “Credit and Security Agreement”
and, together with the Sale Agreement, the “Agreements”) or (B) which arise
pursuant to Article VIII of the Credit and Security Agreement as a result of its
termination as Subservicer (all such obligations under this clause (ii),
collectively, the “Servicing Related Obligations”).

 

Section 2.  Guaranty of Performance of Guaranteed Obligations.  Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by LP Wood of its Guaranteed Obligations.  This Undertaking is an
absolute, unconditional and continuing guaranty of the full and punctual
performance of all Guaranteed Obligations of LP Wood under the Agreements and
each other document executed and delivered by LP Wood pursuant to the Agreements
and is in no way conditioned upon any requirement that Recipient first attempt
to collect any amounts owing by LP Wood to Recipient, the Administrative Agent,
the Committed Banks or the Lender from any other Person or resort to any
collateral security, any balance of any deposit account or credit on the books
of Recipient, the Administrative Agent, the Committed Banks or the Lender in
favor of LP Wood or any other Person or other means of obtaining payment. 
Should LP Wood default in the payment or performance of any of its Guaranteed
Obligations, Recipient (or its assigns) may cause the immediate performance by
Performance Guarantor of the Guaranteed Obligations and cause any payment
Guaranteed Obligations to become forthwith due and payable to Recipient (or its
assigns), without demand or notice of any nature (other than as expressly
provided herein), all of which are hereby expressly waived by Performance
Guarantor.  Notwithstanding the foregoing, this Undertaking is not a guarantee
of the collection of any of the Receivables and Performance Guarantor shall not
be responsible for any Guaranteed Obligations to the extent the failure to
perform such Guaranteed Obligations by LP Wood results from Receivables being
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor; provided that nothing herein shall
relieve LP Wood from performing in full its Guaranteed Obligations under the
Agreements or Performance Guarantor of its undertaking hereunder with respect to
the full performance of such duties.

 

Section 3.  Performance Guarantor’s Further Agreements to Pay.  Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all costs and expenses (including court
costs and legal expenses) incurred or expended by Recipient in connection with
the Guaranteed Obligations, this Undertaking and the enforcement thereof,
together with interest on amounts recoverable under this Undertaking from the
time when such amounts become due until payment, at a rate of interest (computed
for the actual number of days elapsed based on a 360 day year) equal to the
Prime Rate plus 2% per annum, such rate of interest changing when and as the
Prime Rate changes.

 

X-2

--------------------------------------------------------------------------------


 

Section 4.  Waivers by Performance Guarantor.  Performance Guarantor waives
notice of acceptance of this Undertaking, notice of any action taken or omitted
by Recipient (or its assigns) in reliance on this Undertaking, and any
requirement that Recipient (or its assigns) be diligent or prompt in making
demands under this Undertaking, giving notice of any Termination Event,
Amortization Event, other default or omission by LP Wood or asserting any other
rights of Recipient under this Undertaking.  Performance Guarantor warrants that
it has adequate means to obtain from LP Wood, on a continuing basis, information
concerning the financial condition of LP Wood, and that it is not relying on
Recipient to provide such information, now or in the future.  Performance
Guarantor also irrevocably waives all defenses (i) that at any time may be
available in respect of the Aggregate Unpaids by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral.  Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Undertaking,
to deal with LP Wood and with each other party who now is or after the date
hereof becomes liable in any manner for any of the Guaranteed Obligations, in
such manner as Recipient in its sole discretion deems fit, and to this end
Performance Guarantor agrees that the validity and enforceability of this
Undertaking, including without limitation, the provisions of Section 7, shall
not be impaired or affected by any of the following:  (a) any extension,
modification or renewal of, or indulgence with respect to, or substitutions for,
the Guaranteed Obligations or any part thereof or any agreement relating thereto
at any time; (b) any failure or omission to enforce any right, power or remedy
with respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto, or any collateral securing the Guaranteed Obligations or any
part thereof; (c) any waiver of any right, power or remedy or of any Termination
Event, Amortization Event, or default with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, of any other obligation of any person or entity with
respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to the Guaranteed Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
obligations of LP Wood or any part thereof or amounts which are not covered by
this Undertaking even though Recipient (or its assigns) might lawfully have
elected to apply such payments to any part or all of the payment obligations of
LP Wood or to amounts which are not covered by this Undertaking; (g) the
existence of any claim, setoff or other rights which Performance Guarantor may
have at any time against LP Wood in connection herewith or any unrelated
transaction; (h) any assignment or transfer of the Guaranteed Obligations or any
part thereof; or (i) any failure on the part of LP Wood to perform or comply
with any term of the Agreements or any other document executed in connection
therewith or delivered thereunder, all whether or not Performance Guarantor
shall have had notice or knowledge of any act or omission referred to in the
foregoing clauses (a) through (i) of this Section 4.

 

Section 5.  Unenforceability of Guaranteed Obligations Against LP Wood. 
Notwithstanding (a) any change of ownership of LP Wood or the insolvency,
bankruptcy or any other change in the legal status of LP Wood; (b) the change in
or the imposition of any law, decree, regulation or other governmental act which
does or might impair, delay or in any way affect the validity, enforceability or
the payment when due of the Guaranteed Obligations; (c) the

 

X-3

--------------------------------------------------------------------------------


 

failure of LP Wood or Performance Guarantor to maintain in full force, validity
or effect or to obtain or renew when required all governmental and other
approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from LP Wood for any other
reason other than final payment in full of the payment obligations of LP Wood in
accordance with their terms, this Undertaking shall nevertheless be binding on
Performance Guarantor.  This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or
security.  In the event that acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of LP Wood or for any other reason with respect to LP Wood, all
such amounts then due and owing with respect to the Guaranteed Obligations under
the terms of the Agreements, or any other agreement evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, shall be
immediately due and payable by Performance Guarantor.

 

Section 6.  Representations and Warranties.  Performance Guarantor hereby
represents and warrants to Recipient that:

 

(a)     Existence and Standing.  Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.  Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold could not reasonably be
expected to have a Material Adverse Effect.

 

(b)     Authorization, Execution and Delivery; Binding Effect.  The execution
and delivery by Performance Guarantor of this Undertaking, and the performance
of its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part.  This
Undertaking has been duly executed and delivered by Performance Guarantor.  This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

(c)     No Conflict; Government Consent.  The execution and delivery by
Performance Guarantor of this Undertaking, and the performance of its
obligations hereunder do not contravene or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Performance Guarantor or its

 

X-4

--------------------------------------------------------------------------------


 

Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect.

 

(d)     Financial Statements.  The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of December 31,
2000 and June 30, 2001 heretofore delivered to Recipient have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present in all material respects the consolidated financial condition
and results of operations of Performance Guarantor and its consolidated
Subsidiaries as of such dates and for the periods ended on such dates.  Since
the later of (i) June 30, 2001 and (ii) the last time this representation was
made or deemed made, no event has occurred which would or could reasonably be
expected to have a Material Adverse Effect.

 

(e)     Taxes.  Performance Guarantor has filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
Performance Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided.  The United States income tax returns of Performance Guarantor have
been audited by the Internal Revenue Service through the fiscal year ended
December 31, 1997.  No federal or state tax liens have been filed and no claims
are being asserted with respect to any such taxes.  The charges, accruals and
reserves on the books of Performance Guarantor in respect of any taxes or other
governmental charges are adequate.

 

(f)     Litigation and Contingent Obligations.  Except as disclosed in the
filings made by Performance Guarantor with the Securities and Exchange
Commission, there are no actions, suits or proceedings pending or, to the best
of Performance Guarantor’s knowledge threatened against or affecting Performance
Guarantor or any of its properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a material adverse effect on (i)
the business, properties, condition (financial or otherwise) or results of
operations of   Performance Guarantor and its Subsidiaries taken as a whole,
(ii) the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder.  Performance Guarantor does
not have any material contingent obligations not provided for or disclosed in
the financial statements referred to in Section 6(d).

 

Section 7.  Subrogation; Subordination.  Notwithstanding anything to the
contrary contained herein, until the Guaranteed Obligations are paid in full
Performance Guarantor:  (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, the Administrative Agent, any
Committed Bank or the Lender against LP Wood, (b) hereby waives all rights of
subrogation (whether contractual, under Section 509 of the United States
Bankruptcy Code, at law or in equity or otherwise) to the claims of Recipient,
the Administrative Agent, the Committed Banks and the Lender against LP Wood and
all contractual, statutory or legal or equitable rights of contribution,
reimbursement, indemnification and similar rights and “claims” (as that term is
defined in the United States Bankruptcy Code) which Performance Guarantor might
now have or hereafter acquire against LP Wood that arise from the existence or
performance of Performance Guarantor’s obligations hereunder, (c) will not claim
any setoff, recoupment or counterclaim against LP Wood in respect of any
liability of Performance

 

X-5

--------------------------------------------------------------------------------


 

Guarantor to LP Wood and (d) waives any benefit of and any right to participate
in any collateral security which may be held by Recipient, the Administrative
Agent, any Committed Bank or the Lender.  The payment of any amounts due with
respect to any indebtedness of LP Wood now or hereafter owed to Performance
Guarantor is hereby subordinated to the prior payment in full of all of the
Guaranteed Obligations.  Performance Guarantor agrees that, after the occurrence
of any default in the payment or performance of any of the Guaranteed
Obligations, Performance Guarantor will not demand, sue for or otherwise attempt
to collect any such indebtedness of LP Wood to Performance Guarantor until all
of the Guaranteed Obligations shall have been paid and performed in full.  If,
notwithstanding the foregoing sentence, Performance Guarantor shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Performance Guarantor as trustee for
Recipient (and its assigns) and be paid over to Recipient (or its assigns) on
account of the Guaranteed Obligations without affecting in any manner the
liability of Performance Guarantor under the other provisions of this
Undertaking.  The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.

 

Section 8.  Termination of Performance Undertaking.  Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Credit and Security
Agreement is terminated, provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of LP Wood or otherwise, as though such payment had not been made
or other satisfaction occurred, whether or not Recipient (or its assigns) is in
possession of this Undertaking.  No invalidity, irregularity or unenforceability
by reason of the federal bankruptcy code or any insolvency or other similar law,
or any law or order of any government or agency thereof purporting to reduce,
amend or otherwise affect the Guaranteed Obligations shall impair, affect, be a
defense to or claim against the obligations of Performance Guarantor under this
Undertaking.

 

Section 9.  Effect of Bankruptcy.  This Performance Undertaking shall survive
the insolvency of LP Wood and the commencement of any case or proceeding by or
against LP Wood under the federal bankruptcy code or other federal, state or
other applicable bankruptcy, insolvency or reorganization statutes.  No
automatic stay under the federal bankruptcy code with respect to LP Wood or
other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which LP Wood is subject shall postpone the
obligations of Performance Guarantor under this Undertaking.

 

Section 10.  Setoff.  Regardless of the other means of obtaining payment of any
of the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized
at any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Undertaking, whether
or not Recipient (or any such assign) shall have made any demand under this
Undertaking and although such Obligations may be contingent or unmatured.

 

X-6

--------------------------------------------------------------------------------


 

Section 11.  Taxes.  All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding.  If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.

 

Section 12.  Further Assurances.  Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request.  Performance Guarantor also agrees to do all such things and
execute all such documents as Recipient (or its assigns) may reasonably consider
necessary or desirable to give full effect to this Undertaking and to perfect
and preserve the rights and powers of Recipient hereunder.

 

Section 13.  Successors and Assigns.  This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns.    Performance Guarantor may not assign or transfer any of its
obligations hereunder without the prior written consent of each of Recipient and
the Administrative Agent. Without limiting the generality of the foregoing
sentence, Recipient may assign or otherwise transfer the Agreements, any other
documents executed in connection therewith or delivered thereunder or any other
agreement or note held by them evidencing, securing or otherwise executed in
connection with the Guaranteed Obligations, or sell participations in any
interest therein, to any other entity or other person, and such other entity or
other person shall thereupon become vested, to the extent set forth in the
agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to the Recipient herein.  The Secured Parties
are made express third party beneficiaries of this Undertaking and may exercise
the rights of Recipient under Section 2 and 3 from time to time.

 

Section 14.  Amendments and Waivers.  No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Administrative Agent and Performance Guarantor.  No failure on the part of
Recipient to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

 

Section 15.  Notices.  All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows:  if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Recipient, at the addresses set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Recipient may
designate in writing to the other.  Each such notice or other communication
shall be effective (1) if given by telecopy, upon the receipt thereof, (2) if
given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or (3) if given by any
other means, when received at the address specified in this Section 15.

 

X-7

--------------------------------------------------------------------------------


 

Section 16.  GOVERNING LAW.  THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.

 

Section 17.  CONSENT TO JURISDICTION.  EACH OF PERFORMANCE GUARANTOR AND
RECIPIENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
UNDERTAKING, THE AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR DELIVERED THEREUNDER AND EACH OF THE PERFORMANCE GUARANTOR AND
RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.

 

Section 18.  Bankruptcy Petition.  Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior Indebtedness of Blue Ridge, it will not institute
against, or join any other Person in instituting against, Blue Ridge any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

 

Section 19.  Miscellaneous.  This Undertaking constitutes the entire agreement
of Performance Guarantor with respect to the matters set forth herein. The
rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Undertaking shall be
in addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations.  The provisions of this Undertaking are severable, and
in any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding.  Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.

 

X-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X-9

--------------------------------------------------------------------------------


 

EXHIBIT XI

 

FORM OF NOTICE OF COMMITTED BANK ADVANCE

 

To:          [Non-Renewing Committed Bank/Downgraded Committed Bank]

 

Attention: __________________

 

Ladies and Gentlemen:

 

The undersigned, Louisiana-Pacific Corporation (“Louisiana-Pacific”) refers to
the Credit and Security Agreement, dated as of November 15, 2001 among LP
Receivables Corporation, as borrower (the “Borrower”), Louisiana-Pacific, as
master servicer, the committed banks from time to time party thereto, Blue Ridge
Asset Funding Corporation, as Lender (“Blue Ridge”) and Wachovia Bank, N.A., as
administrative agent (the “Administrative Agent”) (as the same may be amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”). 
Capitalized terms not otherwise defined herein being used shall have the
meanings assigned to such terms in the Credit Agreement.

 

Louisiana-Pacific hereby gives you, a [Non-Renewing Committed Bank][Downgraded
Committed Bank], notice, irrevocably, pursuant to Section 4.7(b) of the Credit
Agreement that the Borrower hereby requests an Advance Account Deposit under the
Credit Agreement, and in connection therewith sets forth below the information
relating to such Advance Account Deposit (the “Proposed Deposit”) as required by
Section 4.7(b) of the Credit Agreement:

 

(a)           The deposit date of the Proposed Deposit is ______________.

 

(b)           The aggregate amount of the Proposed Deposit is $______________
which is your Commitment minus the portion of the Aggregate Principal advanced
by you, whether pursuant to the Credit Agreement or pursuant to the Liquidity
Agreement (after giving effect to any assignment of any Loan to you).

 

IN WITNESS WHEREOF, the Louisiana-Pacific, ______, on behalf of the Borrower has
caused this Notice of Conversion to be executed and delivered as of this ____
day of ___________, _____.

 

 

LOUISIANA-PACIFIC CORPORATION,

 

 

as Master Servicer, on behalf of LP Receivables Corporation, as Borrower

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

XI-1

--------------------------------------------------------------------------------


 

EXHIBIT XII

 

FORM OF NOTICE OF CONVERSION

 

To:          Wachovia Bank, N.A., as Administrative Agent

            191 Peachtree Street, N.E., GA-31261

            Atlanta, GA 30303

 

Attention: Elizabeth Wagner, Fax No. (404) 332-5152

 

Ladies and Gentlemen:

 

The undersigned, Louisiana-Pacific Corporation (“Louisiana-Pacific”) refers to
the Credit and Security Agreement, dated as of November 15, 2001 among LP
Receivables Corporation., as borrower (the “Borrower”), Louisiana-Pacific, as
master servicer (the “Master Servicer”), the committed banks from time to time
party thereto, Blue Ridge Asset Funding Corporation, as Lender (“Blue Ridge”)
and Wachovia Bank, N.A., as administrative agent (the “Administrative Agent”)
(as the same may be amended, supplemented, or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms not otherwise defined herein
being used shall have the meanings assigned to such terms in the Credit
Agreement.

 

1.             The Master Servicer hereby gives you notice, irrevocably,
pursuant to Section 4.7(c) of the Credit Agreement that the Borrower hereby
requests to convert [all/a portion] of the Advance Account Deposit of [Name of
Non-Renewing Committed Bank(s)][Name of Downgraded Committed Bank(s)] to an
Advance under the Credit Agreement, and in connection therewith sets forth below
the information relating to such Advance (the “Proposed Advance”) as required by
Section 4.7(c) of the Credit Agreement:

 

(a)           The date of the Proposed Advance is ______________.

 

(b)           The aggregate amount of the Proposed Advance is $______________.

2.  The Master Servicer, on behalf of the Borrower hereby certifies, represents
and warrant to the Administrative Agent, the Lender and the Committed Banks that
on and as of the date of the Proposed Advance:

 

(a)           all applicable conditions precedent set forth in Article VI of the
Credit Agreement have been satisfied;

 

(b)           each of its representations and warranties contained in Section
5.1 of the Credit Agreement will be true and correct as if made on and as of the
date of such Advance;

 

(c)           no event will have occurred and is continuing, or would result
from the requested Advance, that constitutes an Amortization Event or Unmatured
Amortization Event;

 

XII-1

--------------------------------------------------------------------------------


 

(d)           the Amortization Date has not occurred; and

 

(e)           after giving effect to the Advance requested below, the Aggregate
Principal will not exceed the Borrowing Limit.

 

XII-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Master Servicer, on behalf of the Borrower has caused
this Notice of Conversion to be executed and delivered as of this ____ day of
___________, _____.

 

 

LOUISIANA-PACIFIC CORPORATION,

 

 

as Master Servicer, on behalf of LP Receivables Corporation, as Borrower

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

XII-3

--------------------------------------------------------------------------------


 

EXHIBIT XIII

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Dated __________

 

Reference is made to the Credit and Security Agreement dated as of November 15,
2001 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among LP Receivables Corporation (the “Borrower”),
Louisiana-Pacific Corporation (the “Master Servicer”), the Committed Banks named
therein, Blue Ridge Asset Funding Corporation, and Wachovia Bank N.A., as
Administrative Agent.  Capitalized terms defined in the Credit Agreement are
used herein with the same meanings.

 

[Name of Non-Renewing Committed Bank] (the “Assignor”) and [Name of Additional
Committed Bank] (the “Assignee”) agree as follows:

 

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
all of the Assignor’s rights and obligations under the Credit Agreement as of
the date hereof which represents the percentage interest specified in Section 1
of Schedule 1 of all outstanding rights and obligations of the Assignor under
the Credit Agreement, including, without limitation, such interest in the
portion of the Aggregate Principal funded by the Assignor.  After giving effect
to such sale and assignment, the portion of Aggregate Principal with respect to
the Assignee will be as set forth in Section 2 of Schedule 1.

 

2.             The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Blue Ridge or the
performance or observance by Blue Ridge of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

 

3.             The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of such financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent, the Assignor or any other Committed Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) confirms that it is an Eligible Assignee; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement as are delegated

 

XIII-1

--------------------------------------------------------------------------------


 

 to the Administrative Agent, by the terms thereof, together with such powers as
are reasonably incidental thereto; and (v) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Agreement are required to be performed by it as a Committed Bank.

 

4.             Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent.  The effective date of
this Assignment and Acceptance (the “Transfer Date”) shall be the date of
acceptance thereof by the Administrative Agent , unless a later date is
specified in Section 3 of Schedule 1 hereof.

 

5.             Upon such acceptance by the Administrative Agent and upon such
recording by the Administrative Agent, as of the Transfer Date, (i) the Assignee
shall be a party to the Agreement and, to the extent provided in this Assignment
and Acceptance, have the rights and obligations of a Committed Bank thereunder
and (ii) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

6.             Upon such acceptance by the Administrative Agent and upon such
recording by the Administrative Agent, from and after the Transfer Date, the
Administrative Agent shall make, or cause to be made, all payments under the
Credit Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal and interest with respect thereto) to the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Transfer Date
directly between themselves.

 

7.             This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[remainder of page intentionally left blank]

 

XIII-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for notices

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for notices

 

 

 

 

 

[Address]

 

 

 

 

 

 

 

 

 

Acknowledged and accepted

 

 

 

 

 

 

 

this

 

day of

 

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, N.A.,

 

 

 

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIII-3

--------------------------------------------------------------------------------


 

Schedule 1

to

Assignment and Acceptance

Dated _________

 

Section 1.

 

Percentage Interest:                             ________%

 

 

Section 2.

 

Assignee’s Commitment                     $____________

 

Aggregate Principal

Owing to the Assignee:      $_____________

 

 

Section 3.

 

Transfer Date: ___________________

 

XIII-4

--------------------------------------------------------------------------------


 

EXHIBIT XIV

 

FISCAL MONTHS

 

[to be attached]

 

XIV-1

--------------------------------------------------------------------------------


 

EXHIBIT XV

 

MATERIAL ADVERSE EFFECT

 

Since June 30, 2001, Louisiana-Pacific Corporation has filed the following
reports with the Securities and Exchange Commission:

 

1.    Quarterly Report on Form 10-Q filed on August 14, 2001.

2.    Current Report on Form 8-K filed on August 13, 2001

3.    Current Report on Form 8-K filed on July 20, 2001.

 

In addition, on October 24, 2001, Louisiana-Pacific released a press release
regarding its third quarter 2001 financial results.  (A copy of such release is
attached hereto.)

 

Except for facts disclosed or described in the foregoing reports and press
release, since June 30, 2001, no event has occurred that would a material
adverse effect on the financial condition or operations of Louisiana-Pacific and
its Subsidiaries, taken as a whole, or the ability of Louisiana-Pacific to
perform its obligations under this Agreement.

 

XV-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DOCUMENTS TO BE DELIVERED TO THE AGENT

 

ON OR PRIOR TO THE CLOSING DATE

 

1.             Executed copies of the Credit and Security Agreement and all
other Transaction Documents, duly executed by the parties thereto.

 

2.             A Secretary’s certificate of each Loan Party and Performance
Guarantor certifying:

 

(a)           A copy of the Resolutions of the Board of Directors of each Loan
Party and Performance Guarantor authorizing such Person’s execution, delivery
and performance of the Transaction Documents to which it is a party and the
other documents to be delivered by it hereunder;

 

(b)           A copy of the Organizational Documents of each Loan Party and
Performance Guarantor (also certified, to the extent that such documents are
filed with any governmental authority, by the Secretary of State of such
Person’s jurisdiction of incorporation on or within thirty (30) days prior to
closing);

 

(c)           Good Standing Certificates for each Loan Party and Performance
Guarantor issued by the Secretaries of State of such Person’s state of formation
and each jurisdiction where it has material operations, each of which is listed
below, dated on or within thirty (30) days prior to closing:

 

a.      Borrower: Oregon, Delaware

 

b.               Master Servicer/Performance Guarantor: Alabama, California,
Colorado, Delaware, Florida, Georgia, Idaho, Indiana, Louisiana, Maine,
Michigan, Minnesota, Mississippi, Montana, North Carolina, Ohio, Oregon, Texas,
Washington, Wisconsin, Wyoming

 

(d)           The names and signatures of the officers authorized on its behalf
to execute this Agreement and any other Transaction Documents to which it is a
party.

 

3.             Pre-filing state and federal tax lien, judgment lien and UCC lien
searches against each Loan Party dated on or within thirty (30) days of the
Closing Date from the following jurisdictions:

 

a.      Borrower: Delaware, Oregon, Multnomah County, Oregon

 

b.      Master Servicer:  Delaware, Oregon, Multnomah County, Oregon

 

4.             Time stamped receipt copies of proper financing statements, duly
filed under the UCC on or before the date of the initial Advance in all
jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, desirable, under the UCC of all appropriate

 

A-1

--------------------------------------------------------------------------------


 

jurisdictions or any comparable law in order to perfect the ownership interests
contemplated by this Agreement and each other Transaction Document.

 

5.             Time stamped receipt copies of proper UCC termination statements,
if any, necessary to release all security interests and other rights of any
Person in the Receivables, Contracts or Related Security previously granted by
Borrower or any Originator.

 

6.             Executed copies of Collection Account Agreements for each
Lock-Box and Collection Account.

 

7.             A favorable opinion of legal counsel for the Loan Parties,
Performance Guarantor and the Originators reasonably acceptable to the
Administrative Agent which addresses the following matters and such other
matters as the Administrative Agent may reasonably request:

 

(a)           due authorization, execution, delivery, enforceability and other
corporate matters with respect to each of the Loan Parties and the Originators;

 

(b)           the creation of a first priority perfected security interest in
favor of the Administrative Agent for the benefit of the Secured Parties in (1)
all of the Receivables and Related Security and (2) all proceeds of any of the
foregoing;

 

(c)           the existence of a “true sale” of the Receivables from each
Originator to the Borrower under the Receivables Sale Agreement;

 

(d)           the inapplicability of the doctrine of substantive consolidation
to the Borrower and any Originator or the Master Servicer in connection with any
bankruptcy proceeding involving any Loan Party or any Originator.

 

8.             A Compliance Certificate of the chief financial officer of each
Loan Party, each Originator and Performance Guarantor certifying that, as of the
closing date, no Termination Event or Unmatured Termination Event exists and is
continuing.

 

9.             The Fee Letter.

 

10.           A Monthly Report as at _____________, 2001.

 

11.           Executed copies of (i) all consents from and authorizations by any
Persons and (ii) all waivers and amendments to existing credit facilities, that
are necessary in connection with this Agreement and all other Transaction
Documents.

 

12.           If applicable, a direction letter executed by each of the Loan
Parties and each of the Originators authorizing the Administrative Agent and
Blue Ridge, and directing warehousemen to allow the Administrative Agent and
Blue Ridge to inspect and make copies from such Loan Party’s or Originator’s
books and records maintained at off-site data processing or storage facilities.

 

13.           The Liquidity Agreement, duly executed by each of the parties
thereto.

 

A-2

--------------------------------------------------------------------------------


 

14.           If applicable, for each Liquidity Bank that is not incorporated
under the laws of the United States of America, or a state thereof, two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, as applicable, certifying in either case that the Committed Bank is
entitled to receive payments under the Agreement without deduction or
withholding of any United States federal income taxes.

 

A-3

--------------------------------------------------------------------------------


 

FIRST AMENDMENT

TO

RECEIVABLES SALE AGREEMENT

 

This First Amendment to Receivables Sale Agreement (this “Agreement”) is made
and entered into on December __, 2001, by Louisiana-Pacific Corporation
(“Louisiana-Pacific”), LP Wood Polymers, Inc. (“LP Wood,” and together with
Louisiana-Pacific, the “Originators”) and LP Receivables Corporation (“Buyer”).

 

RECITALS:

 

WHEREAS, the Originators and Buyers have entered into the Receivable Sale
Agreement (the “Agreement”) dated as of November 15, 2001;

 

WHEREAS, LP Wood desires to dissolve, cease its corporate existence, cease to be
an Originator and cease to sell Receivables (as defined in the Agreement) to
Buyer under the Agreement, all effective as of the close of business on December
31, 2001 (the “Effective Time”);

 

WHEREAS, the dissolution of LP Wood may constitute a breach of, among other
provisions, Sections 4.1(c), 4.2(a) and 5.1(d) of the Agreement, and the
Originators and Buyer desire to amend the Agreement on the terms and conditions
set forth herein to reflect the dissolution of LP Wood effective as of the
Effective Time.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Originators and Buyers hereby agree as follows:

 

1.             Capitalized terms used but not defined in this Amendment shall
have the meanings assigned to them in the Agreement.

 

2.             Buyer hereby approves the dissolution of LP Wood effective as of
the Effective Time and waives any breach, default, Termination Event or
Unmatured Termination Event occurring under Section 4.1(c), 4.2(a) or 5.1(d) of
the Agreement as the result thereof.

 

3.             Effective as of the Effective Time, all references to LP Wood in
the Agreement shall be deemed stricken and of no further force or effect,
LP Wood shall cease to be a party to the Agreement and LP Wood shall have no
further rights, duties, obligations or liabilities under the Agreement, other
than rights, duties, liabilities or obligations accruing prior to the Effective
Time; provided, however, the indemnification and payment provisions of
Article VI of the Agreement and Section 7.5 of the Agreement shall survive after
the Effective Time.  Without limiting the generality of the foregoing, LP Wood
shall have no right or obligation to sell, transfer or assign Receivables to
Buyer under the Agreement after the Effective Time.  The provisions of this
Amendment shall not, however, affect any transfer, sale or assignment of
Receivables by LP Wood to Buyer under the Agreement prior to the Effective Time.

 

--------------------------------------------------------------------------------


 

4.             This Amendment shall be effective only upon the execution and
delivery by Wachovia Bank, N.A., in its capacities as Administrative Agent for
the benefit of the Secured Parties, Committed Bank and Liquidity Bank, and Blue
Ridge Asset Funding Corporation of the of the consent attached hereto.

 

5              Except as modified hereby, the Agreement shall remain in full
force and effect.  In the event of any conflict between this Amendment and the
Agreement, this Amendment shall control.

 

EXECUTED as of the date first above written.

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

LP WOOD POLYMERS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

LP RECEIVABLES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

CONSENT

 

The undersigned hereby consent and agree to the dissolution of LP Wood Polymers,
Inc., the amendment of the Receivables Sale Agreement dated as of November 15,
2001, by and among LP Wood Polymers, Inc., Louisiana-Pacific Corporation and
LP Receivables Corporation, pursuant to the First Amendment to Receivables Sale
Agreement (the “Amendment”) dated as of December ___, 2001, and the waivers
contained in the Amendment.  In addition, the undersigned hereby waive any
breach, default, Amortization Event or Unmatured Amortization Event occurring
under Section 9.1(g) of the Credit Agreement as a result of the dissolution of
LP Wood Polymers, Inc.

 

Executed on December __, 2001.

 

 

WACHOVIA BANK, N.A.,

 

as Administrative Agent for the Secured Parties,

 

Committed Bank and

 

Liquidity Bank

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

BLUE RIDGE ASSET FUNDING CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

